 



Exhibit 10.1

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

     GMAC Commercial Finance LLC (successor by merger to GMAC Business Credit,
LLC) (“Lender”), a Delaware limited liability company, with offices at 3000 Town
Center, Suite 280, Southfield, Michigan 48075, Transcat, Inc. an Ohio
Corporation (“Parent”), and Transmation (Canada) Inc., a Canadian corporation
(“Subsidiary” or together with Parent, the “Borrowers” or a “Borrower”, as
applicable) with a principal place of business at 35 Vantage Point Drive,
Rochester, New York 14624, enter into this Amended and Restated Loan and
Security Agreement on November 1, 2004 (the “Agreement”).

BACKGROUND

     This Agreement is based on the following background facts, which are
incorporated and made a part of this Agreement:

     A.      On November 12, 2002, Borrowers and Lender entered into a Loan and
Security Agreement (as amended from time to time prior to the date of this
Agreement, the “Original Loan Agreement”) and related documents and agreements
(collectively with the Original Loan Agreement, the “Original Loan Documents”).

     B.      Borrowers are currently in default of Section 8.11 of the Original
Loan Agreement for failing to achieve EBITDA of at least $2.5 million for the
four fiscal quarters ending September 25, 2004 (the “EBITDA Default”). Borrowers
have requested that the Lender amend the Original Loan Agreement and waive the
EBITDA Default and Lender has agreed subject to amending and restating the
Original Loan Agreement as set forth in this Agreement.

     C.      In connection with amending and restating the Original Loan
Agreement, the parties desire to restate in this Agreement, and the documents
and instruments executed in connection with this Agreement, all of the terms of
the Original Loan Agreement (as previously amended and as amended hereby), but
to preserve and reaffirm the grants of security interests, liens and pledge
granted to Lender (as successor by merger to GMAC Business Credit, LLC) therein
and, further the parties hereto intend that all security agreements, and liens,
security interests, pledges and guaranties granted in accordance with the
Original Loan Documents remain in full force and effect in favor of Lender.

1A. GENERAL LENDING TERMS

     The following are the general terms of the loans to be made under this
Agreement:

     A.     A revolving line of credit (the “Revolving Loans”) up to the lesser
of the Borrowing Base (defined below) or $9,000,000.00 (the “Revolving Advance
Limit”). The “Borrowing Base” is initially (a) 85% of the aggregate outstanding
amount of Eligible Accounts plus (b) the lesser of (i) 50% of the aggregate
value of Eligible Inventory, or (ii) $3,000,000.00; minus (c) the Reserves. The
advance rate against Eligible Accounts will reduce by one percentage point for
each

 



--------------------------------------------------------------------------------



 



percentage point (or fraction thereof) that Dilution exceeds 5% (for so long as
Dilution exceeds 5%) and the advance rate against Eligible Inventory will change
based upon the from time-to-time OLV of Borrowers’ Inventory.

     B.     A $1,498,000 term loan (“Term Loan A”) evidenced by the Term Note in
the form attached as Exhibit 3.2A (“Term Note A”) and a $502,000 term loan
(“Term Loan B” and along with Term Loan A, the “Term Loans”) evidenced by the
Term Note in the form attached as Exhibit 3.2B (“Term Note B” and along with
Term Note A, the “Term Notes”).

     C.     Provided the Cap-X Condition (defined below) has been satisfied, up
to $1,000,000 in capital expenditure loans as provided in Section 3.3 below (the
“Cap-X Loans”). The Cap-X Loans will be evidenced by a Cap-X Note in the form
attached as Exhibit 3.3 (the “Cap-X Note”).

     D.     Subject to Section 3.5 below, the applicable interest rates (prior
to an Event of Default) are set forth below based on the applicable Fixed Charge
Coverage Ratio:

                      Fixed Charge             Tier

--------------------------------------------------------------------------------

  Coverage Ratio*

--------------------------------------------------------------------------------

  Revolving Loans

--------------------------------------------------------------------------------

  Cap-X Loans and Term Loan A

--------------------------------------------------------------------------------

  Term Loan B

--------------------------------------------------------------------------------

1   1.249 or less  
(a) Prime Rate plus
0% or (b) LIBOR
plus 2.75%***
 
(a) Prime Rate plus .50%
or (b) LIBOR plus 3.25%***
  Prime Rate plus .75% 2   1.25 to 1.49**  
(a) Prime Rate plus
0% or (b) LIBOR
plus 2.50%***
 
(a) Prime Rate plus .25%
or (b) LIBOR plus 3.00%***
  Prime Rate plus .50% 3   1.50 or greater  
(a) Prime Rate plus
0% or (b) LIBOR
plus 2.25%***
 
(a) Prime Rate plus 0% or
(b) LIBOR plus 2.75%***
  Prime Rate plus .25%

* The Fixed Charge Coverage Ratio shall be determined as of the end of each
fiscal quarter of Borrowers for the twelve months then ending based upon the
financial statements to be delivered by the Borrowers pursuant to this
Agreement. The determination of such ratios as of the end of each fiscal quarter
shall be set forth on a certificate prepared by Borrowers and delivered with the
financial statements to be delivered with respect to such quarter pursuant to
this Agreement. Any increase or decrease in the applicable Base Rates (defined
below) shall become effective after the fifth Business Day following the date on
which Lender receives Borrowers’ financial statements required under this
Agreement together with a certificate satisfactory to Lender in its reasonable
discretion showing that a change in the applicable Base Rates is required. If no
such financial statements or certificates are delivered and are not delivered
within 15 days after written or verbal notice from Lender, then the applicable
Base Rates will be those set forth in Tier 1.

2



--------------------------------------------------------------------------------



 



** The initial pricing will be the pricing set forth in Tier 2 and the first
reset of the pricing, if any, will be based on the financial statements
delivered pursuant to this Agreement for the fiscal year ended March 26, 2005.

*** At Borrowers’ option. These rates will be referred to as a “Prime Base Rate”
or a “LIBOR Base Rate”, as applicable, and either may be referred to as a “Base
Rate”, and both may be collectively referred to as “Base Rates”.

     E.     This Agreement expires on October 31, 2007 (the “Term”).

     F.     Borrowers shall pay Lender a collateral servicing fee of $3,000.00
per month in advance, beginning on the first day of the first full month after
execution of this Agreement.

     G.     Borrowers shall pay Lender a fee of $43,125 which is payable on the
execution of this Agreement, which fee is fully earned upon the execution of
this Agreement.

     H.     Borrowers shall pay Lender, on the first of each month, an unused
line fee of 0.375% per annum times the average daily unused portion of the
Revolving Advance Limit during the preceding month.

     I.     While all Revolving Loans will be made in U.S. Dollars, Revolving
Loans made against Inventory located in Ontario, Canada or Accounts denominated
in Canadian Dollars will be based upon the applicable values of such Collateral,
using the Equivalent U.S. Dollar Amount. Unless otherwise noted, all references
in this Agreement to “$” or “U.S. Dollars” means lawful money of the United
States of America.

1B. AMENDMENT AND RESTATEMENT

     1B.1 Acknowledgment of Existing Indebtedness. Borrowers acknowledge that as
of November 1, 2004, Borrowers were indebted to Lender (exclusive of accrued but
unpaid interest) in the amount of $5,955,605.95 plus fees and costs provided for
in the Loan Documents (the “Existing Indebtedness”). Borrowers further
acknowledge that the Existing Indebtedness is owing to Lender without setoff,
recoupment, defense, deduction, counterclaim, credit, allowance or adjustment,
whether in law or equity, of any nature or kind.

     1B.2 Acknowledgment and Release. Borrowers acknowledge and agree that
Lender and GMAC Business Credit, LLC fully performed all of their obligations
under the Original Loan Agreement and the Original Loan Documents. Borrowers
also acknowledge and agree that the actions taken by GMAC Business Credit, LLC
and Lender to date in furtherance of the foregoing agreements and all other loan
and security documents are reasonable and appropriate under the circumstances
and are within their rights under such agreements and applicable law.
Notwithstanding the foregoing, in consideration of the agreements and
understandings herein, Borrowers for

3



--------------------------------------------------------------------------------



 



themselves and on behalf of their respective employees, agents, officers,
directors, affiliates, subsidiaries, shareholders, attorneys, associates,
executors, heirs, administrators, successors and assigns (collectively,
“Associates”), hereby release, discharge, forever acquit and covenant not to sue
GMAC Business Credit, LLC and Lender and each of their Associates from all
claims based on facts in existence as of the date hereof related to the Original
Loan Agreement or the Original Loan Documents, or the business relationship
among Borrowers, GMAC Business Credit, LLC or Lender, whether or not any such
claim now exists or hereafter arises.

     1B.3 Effect of Restatement. The parties acknowledge and agree that this
Agreement amends, modifies and restates the Existing Indebtedness to Lender
under the Original Loan Agreement; provided that the execution and delivery of
this Agreement does not constitute (a) a novation or (b) a waiver or release of
any indebtedness or other monetary obligations owing to Lender under the
Original Loan Agreement. On the date of this Agreement, all Existing
Indebtedness shall constitute Obligations hereunder and all outstanding loans
advanced under the Original Loan Agreement will be deemed loans advanced under
this Agreement.

     1B.4 Effect on Original Loan Documents. Subject to the terms of this
Agreement, all Original Loan Documents (other than the Original Loan Agreement)
shall remain in full force and effect, mutatis mutandis.

     1B.5 Waiver of EBITDA Default. Pursuant to Section 12.5 of the Original
Loan Agreement, Lender hereby waives the EBITDA Default. This waiver is only
with respect to the EBITDA Default for September 25, 2004 and should not be
construed as a waiver of any other conditions, covenants, or restrictions under
the Original Loan Agreement or this Agreement including, without limitation,
further violations of Section 8.11 of the Agreement.

2. DEFINITIONS.

          In addition to the terms defined in this Agreement, the following
terms have the given definitions:

          “Account Debtor” means any obligor under, with respect to, or on
account of an Account.

          “Accounts” means all presently existing and hereafter arising accounts
receivable, contract rights, and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods or the rendition of services
by a Borrower, whether or not earned by performance, all credit insurance,
guaranties, supporting obligations, and other security therefor, as well as all
goods returned to or reclaimed by a Borrower, and a Borrower’s Business Records
relating to any of the foregoing.

          “Advance Limit” means the Revolving Advance Limit plus the from
time-to-time outstanding principal balance owing on the Notes.

          “BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.

4



--------------------------------------------------------------------------------



 



     “Big Cat” means Borrowers’ all inclusive marketing catalogue for
distributed products for use during (and the cost of which is amortized over) a
period greater than 12 months.

     “Borrowing Base Certificate” has the meaning given in Section 8.3(a).

     “Business Day” means a day on which national banks are open for business in
Detroit, Michigan.

     “Business Records” means all of a Borrower’s books and records including
all of the following: ledgers, records indicating, summarizing or evidencing a
Borrower’s assets (including the Collateral) or liabilities; all information
relating to a Borrower’s business operations or financial condition; and all
computer programs, disk or tape files, printouts, runs or other computer
prepared information, and the equipment containing such information.

     “Canadian Dollars” means lawful money of Canada.

     “Canadian Loan Documents” means the GSA and any registration or financing
statements filed on Lender’s behalf in Ontario, Canada.

     “Capital Expenditures” means, with respect to Borrowers for any period, the
sum of the aggregate of all expenditures (whether paid in cash, capitalized as
an asset or accrued as a liability) by Borrowers during such period which, in
accordance with GAAP, are or should be included in “capital expenditures” or
similar items reflected on the statements of cash flows of the respective
Borrower. For purposes of this Agreement, Capital Expenditures shall not include
Big Cat expenditures.

     “Capital Lease” means a capital lease or a lease which should be treated as
a capital lease under GAAP.

     “Cap-X Condition” means Borrowers’ EBITDA at the end of any fiscal quarter
(for the previous four quarters then ended) must equal or exceed $2,400,000.

     “Claims” means any demand, claim, action or cause of action, damage,
liability, loss, cost, debt, expense, obligation, tax, assessment, charge,
lawsuit, contract, agreement, undertaking or deficiency, of any kind or nature,
whether known or unknown, fixed, actual, accrued or contingent, liquidated or
unliquidated (including interest, penalties, attorneys’ fees and other costs and
expenses incident to proceedings or investigations relating to any of the
foregoing or the defense of any of the foregoing), whether or not litigation has
commenced.

     “Collateral” means all of the following: the Accounts; the Equipment; the
General Intangibles; the Inventory; the Negotiable Collateral; the Real Estate;
the Business Records; Commercial Tort Claims; investment property; securities;
any money or other assets of each Borrower which hereafter come into the
possession, custody or control of Lender, including money on deposit in any
blocked accounts to the extent such funds are determined to not be Lender’s
property; and all proceeds and products,

5



--------------------------------------------------------------------------------



 



whether tangible or intangible, of any of the foregoing, including proceeds of
insurance covering any or all of the Collateral, and any and all Accounts,
Equipment, General Intangibles, Inventory, Negotiable Collateral, Business
Records, money, deposit accounts or other tangible or intangible property
resulting from the sale or other disposition of the Collateral or any portion
thereof or interest therein, and the proceeds thereof.

          “Commercial Tort Claims” has the meaning given in the UCC.

          “Deferred Taxes” means deferred taxes as that term is used under GAAP.

          “Depreciation Expense” means, for any period, depreciation,
amortization (including Big Cat amortization), depletion and other like
reductions to income for such period not involving any outlay of cash,
determined on a consolidated basis in accordance with GAAP.

          “Dilution” means the aggregate amount of credits, returned goods,
adjustments, deductions, setoffs and recoupments granted by either Borrower or
taken by all Account Debtors in any calendar month divided by the aggregate
amount of Borrowers’ sales during the calendar month.

          “EBITDA” means, for any stated period, Borrowers’ Net Income for such
period with the following adjustments (all determined according to GAAP):

     (a)      Plus the sum of (without duplication)



(i)   Interest Expense for such period;   (ii)   Income Tax Expense for such
period;   (iii)   Depreciation Expense for such period;   (iv)   non-recurring,
extraordinary, one-time losses;   (v)   non-cash expenses associated with stock
options and stock grants; and   (vi)   loan fees.

     (b)     Minus (i) non-recurring, extraordinary, one-time gains for such
period, (ii) Big Cat advertising rebates; and (iii) income tax benefits.

          “Eligible Accounts” means for each Borrower, the Borrower’s Accounts
listed on Borrowing Base Certificates delivered to Lender which Lender, in its
discretion, determines to be an Eligible Account. Without limiting the
generality of the immediately preceding sentence, no Account will be a Eligible
Account unless it meets all of the following minimum requirements:

6



--------------------------------------------------------------------------------



 



(1)   The Account is valued at its face amount and represents a complete, bona
fide transaction for Eligible Inventory sold, delivered, and accepted by the
Account Debtor or for services rendered (but excluding any amounts in the nature
of a service charge added to the amount due on an invoice because the invoice
has not been paid when due) that requires no further act under any circumstances
on the part of the Borrowers or any other person or entity to make such Account
payable by the Account Debtor, and the Account arises from an arm’s-length
transaction in the ordinary course of Borrowers’ business between Borrowers and
an Account Debtor that is not an affiliate, partner, officer, or employee of
Borrower, or a member of the family of any partner, officer, or employee of
Borrower.   (2)   The Account is not unpaid more than 90 days from the earlier
of (A) the date on which the original invoice rendered in connection with such
Account was issued, and (B) the date on which the Eligible Inventory was shipped
to, or the services were performed for, the Account Debtor.   (3)   The goods
the sale of which gave rise to the Account were shipped or delivered or provided
to the Account Debtor on a final sale basis and not on a bill and hold sale
basis, a consignment sale basis, a guaranteed sale basis, a sale or return
basis, a trial basis, or on the basis of any other similar understanding, and no
part of such goods have been returned or rejected.   (4)   The Account is not
evidenced by chattel paper or an instrument of any kind.   (5)   The Account
Debtor with respect to the Account (A) is not insolvent, (B) is not the subject
of any Insolvency Proceedings of any kind or of any other proceeding or action,
threatened or pending, which might have a materially adverse effect on its
business, and (C) is not, in Lender’s reasonable discretion deemed ineligible
for credit for other reasons (including, without limitation, unsatisfactory past
experience of Borrowers or Lender with the Account Debtor or unsatisfactory
reputation of the Account Debtor).   (6)   The Account Debtor is located within
United States of America or a Permitted Canadian Province.   (7)   If the
Account Debtor is not located in the United States of America or a Permitted
Canadian Province, the Account Debtor has provided credit insurance reasonably
acceptable to Lender or a guaranty or other assurance reasonably acceptable to
Lender from a domestic affiliate.

7



--------------------------------------------------------------------------------



 



(8)   The Account is (A) not a Governmental Account, or (B) if it is a
Governmental Account, the Federal Assignment of Claims Act (or applicable
similar legislation in Canada) has been fully complied with so as to validly
perfect Lender’s first-priority security interest to Lender’s satisfaction,
provided, however, that Governmental Accounts up to $118,000 in the aggregate at
any one time will be deemed Eligible Accounts even if they do not comply with
provision (B) above.   (9)   The Account is a valid, legally enforceable
obligation of the Account Debtor with respect thereto and is not subject to any
dispute, condition, contingency, setoff, recoupment, reduction, claim for
credit, allowance, adjustment, counterclaim or defense on the part of such
Account Debtor (collectively, a “Setoff”), and no fact exists that may provide a
basis for any of the foregoing in the present or future; provided that except as
otherwise provided in this Agreement, the Account will be ineligible only to the
extent of the Setoff.   (10)   The Account is subject to a first-priority
security interest in Lender’s favor and is not subject to any other lien, claim,
encumbrance, or security interest whatsoever other than any Permitted Lien.  
(11)   The Account is evidenced by an invoice or other documentation in form
acceptable to Lender and arises from a contract, purchase order, or release that
is satisfactory in form and substance to Lender.   (12)   No representation or
warranty contained in this Agreement or any other agreement between Borrowers
and Lender, or in any Borrowing Base Certificate with respect to such Account
has been breached.   (13)   The Account is not subject to any provision
prohibiting its assignment.   (14)   The Account does not represent any
manufacturer’s or supplier’s credits, discounts, incentive plans, or other
similar arrangements entitling the Borrowers to discounts on future purchases.  
(15)   The Eligible Inventory giving rise to the Account was not, at the time of
sale thereof, subject to any lien or encumbrance except in Lender’s favor.  
(16)   The Account is payable in freely transferable U.S. Dollars or Canadian
Dollars.

8



--------------------------------------------------------------------------------



 



(17)   Borrowers have observed and complied with (A) all laws of the United
States of America (including the Fair Labor Standards Act) except for any
non-compliance that would not have a material adverse effect on Borrowers or the
value of the Accounts and (B) all laws of the state or province in which the
Account Debtor or the Account is located which, if not observed and complied
with, would deny to the Borrowers access to the courts of such state or
province.

             In addition to the foregoing requirements, Accounts of any Account
Debtor that are otherwise qualified will be reduced to the extent of (1) any
accounts payable (including, without limitation, Lender’s good faith estimate of
any contingent liabilities) by Borrowers to such Account Debtor (“Contras”) and
(2) that portion of an Account representing a retainage or holdback by the
Account Debtor; provided that Lender, in its sole discretion may determine that
none of such Accounts are Eligible Accounts if Contras and/or Setoffs represent
10% or more of the amount owing to Borrowers from such Account Debtor. Finally,
all Accounts owing by a given Account Debtor will be ineligible if more than 50%
of the total Accounts owing by such Account Debtor are otherwise ineligible.

             Any Account that is at any time an Eligible Account and that
subsequently fails to meet any of the requirements set forth above will
immediately cease to be an Eligible Account and must be removed from the
Borrowing Base immediately.

             “Eligible Inventory” means for each Borrower, that portion of
Borrower’s Inventory consisting of new, unused, finished goods Inventory in
respect of which no further manufacturing, processing, or other work has to be
done (other than packaging or crating for shipment or distribution), held for
sale in the ordinary course of Borrower’s business that is listed on a Borrowing
Base Certificate delivered to Lender in accordance with this Agreement that
Lender determines to be Eligible Inventory. Without limiting the generality of
the immediately preceding sentence, no Inventory will be Eligible Inventory
unless it meets all the following minimum requirements:



(1)   The Inventory has not been shipped, delivered, provided to, purchased or
sold by Borrowers on a bill and hold, consignment sale, guaranteed sale, trial
or sale or return basis, or any other similar basis or understanding.   (2)   No
Account has arisen with respect to such Inventory.   (3)   The Inventory has not
been billed to a customer on a “progress billing” or similar basis prior to
shipment to the customer.   (4)   The Inventory is valued at the lower of cost
or market, on a first-in-first-out basis.   (5)   The Inventory is in Borrower’s
possession (or the possession of Borrower’s salesmen to the extent that the
value of such Inventory

9



--------------------------------------------------------------------------------



 



    included in Borrowers’ Borrowing Base does not exceed $200,000 in the
aggregate), or if the Inventory is located on premises not owned by the
Borrower, the landlord or owner of such premises must have waived its distraint,
lien, and similar rights with respect to such Inventory and must have agreed in
a written agreement satisfactory to Lender (A) that Lender has a valid,
perfected first priority security interest in the Inventory, (B) to give Lender
notice of any default by Borrowers and the option to cure such default, (C) to
permit Lender to enter such premises to repossess or remove the Inventory at any
time, and (D) to grant Lender such other rights as Lender may reasonably
request.   (6)   The Inventory is not subject to any royalty, copyright,
trademark, trade name, or licensing arrangement, or any law, rule, or regulation
that could limit or impair Lender’s ability to exercise its rights with respect
to such Inventory.   (7)   The Inventory is held for resale and is not
packaging, labels, manuals, supplies or repair parts.   (8)   The Inventory
meets all standards imposed by any governmental agency, department, or division
having regulatory authority over such Inventory or its use or sale including,
without limitation, standards set forth in the Fair Labor Standards Act.   (9)  
No representation or warranty in this Agreement, any other agreement between
Borrowers and Lender, or any Borrowing Base Certificate has been breached with
respect to such Inventory.   (10)   The Inventory is not obsolete, is of good
and merchantable quality, and is readily salable.   (11)   The Inventory is
subject to a first-priority security interest in Lender’s favor and is not
subject to any other lien or encumbrance.   (12)   The Inventory is new and
unused and has not been used on a trial or demonstration basis.



    Any Inventory that is at any time Eligible Inventory and that subsequently
fails to meet any of the requirements set forth above will cease to be Eligible
Inventory immediately and must be removed from the Borrowing Base immediately.

             “Environmental Laws” means the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended, the Resource
Conservation and Recovery Act of 1976, the Hazardous Materials Transportation
Act, the Toxic Substances Control Act, the regulations pertaining to such
statutes, and any other safety, health or environmental statutes, laws,
regulations or ordinances of the

10



--------------------------------------------------------------------------------



 



United States or of any state, county or municipality in which Borrowers conduct
their business or the Collateral is located.

          “Equipment” means all of Borrowers’ present and hereafter acquired
equipment, machinery, machine tools, motors, furniture, furnishings, fixtures,
motor vehicles, rolling stock, processors, tools, parts, dies, jigs, goods
(other than consumer goods, farm products or Inventory), wherever located, and
any interest of Borrowers in any of the foregoing, and all attachments,
accessories, accessions, replacements, substitutions, additions and improvements
to any of the foregoing, wherever located.

          “Equivalent U.S. Dollar Amount” means, on any Business Day with
respect to any amount of Canadian Dollars, the amount of U.S. Dollars which
would be required to buy such amount of Canadian Dollars using the rate reported
in the Wall Street Journal as the New York exchange mid-range rate to trading
among banks in amounts of U.S. $1 million or more, as quoted at 4 p.m. Eastern
time on the prior Business Day by Reuters and other sources (or another
comparable rate as announced from time-to-time by Lender).

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations thereunder.

          “ERISA Affiliate” means each trade or business (whether or not
incorporated and whether or not foreign) which is or may hereafter become a
member of a group of which Borrowers are a member and which is treated as a
single employer under ERISA Section 4001(b)(1), or IRC Section 414.

          “Eurocurrency Reserve Requirement” is defined as part of the
definition of LIBOR Rate.

          “Excess Availability” means at any time, the difference between
Borrowers’ Borrowing Base and the outstanding Revolving Loans.

          “Excess Cash Flow” means the following (calculated each fiscal year
according to GAAP): EBITDA less the sum of (i) principal payments on long term
debt; (ii) Interest Expense; (iii) Big Cat expenditures; (iv) taxes paid during
the fiscal year; (v) Capital Expenditures exclusive of leased or debt financed
Capital Expenditures; (vi) lease payments on all Capital Leases and (vii) loan
fees.

          “Expenses” means all reasonable fees and out-of-pocket disbursements
incurred by Lender, including fees of counsel and court costs, in any way
arising from or in connection with this Agreement, any Loan Documents, any of
the Collateral, any of the Obligations or the business relationship between
Lender and either Borrower, including, without limitation, (a) audit fees at the
per day rate provided for in Section 8.6 below; (b) all reasonable fees and
expenses (including recording fees and insurance policy fees) of Lender and
counsel for Lender for the preparation, examination, approval, negotiation,
execution and delivery of, or the closing of any of the transactions
contemplated by, this Agreement and any Loan Documents; (c) all reasonable fees
and out-of-pocket disbursements incurred by Lender, including reasonable
attorneys’ fees,

11



--------------------------------------------------------------------------------



 



in any way arising from or in connection with any action taken by Lender to
monitor, advise, administer, enforce or collect any of the Obligations under
this Agreement, any Loan Documents or any other obligations of either Borrower,
whether joint, joint and several, or several, under this Agreement (or any Loan
Documents), or any other existing or future document or agreement, or arising
from or relating to the business relationship between Lender and either
Borrower, or otherwise securing any of the Obligations, including any actions to
lift the automatic stay or to otherwise in any way monitor or participate in any
Insolvency Proceeding of either Borrower; (d) all reasonable expenses and fees
(including reasonable attorneys’ fees) incurred in relation to, in connection
with, in defense of and/or in prosecution of any litigation instituted by any
one or more of the Borrowers, Lender or any third party against or involving
Lender arising from, relating to, or in connection with any of the Obligations
or either Borrower’s other obligations, this Agreement (or any Loan Documents),
any of the Collateral, or the business relationship between Lender and either
Borrower, including any so-called “lender liability” action, any claim and
delivery or other action for possession of, or foreclosure on, any of the
Collateral, post-judgment enforcement of any rights or remedies including
enforcement of any judgments, and prosecution of any appeals (whether
discretionary or as of right and whether in connection with pre-judgment or
post-judgment matters); (e) all reasonable costs, expenses and fees incurred by
Lender or its agents in connection with any appraisals or environmental
assessments of all or any of the Collateral (and Borrowers shall fully cooperate
with such appraisers and make their property available for appraisal in
connection with as many appraisals or environmental assessments as Lender may
request); (f) all reasonable fees described in Section 1A above, and (g) all
reasonable costs, expenses and fees incurred by Lender and/or its counsel in
connection with consultants, expert witnesses or other professionals retained by
Lender and/or its counsel in order to assist, advise and/or give testimony with
respect to any matter relating to this Agreement or any Loan Documents, the
Collateral or the business relationship between Lender and either Borrower (and
Borrowers shall fully cooperate with such consultant, expert witness or other
professional and shall make their premises, books and records, accounting
systems, computer systems and other media for the recordation of information
available to such persons).

          “Fixed Charge Coverage Ratio” means for any applicable measurement
period, the ratio of (a) EBITDA minus Capital Expenditures that are not financed
(via loans or leases) to (b) the sum of Interest Expense, principal payments
payable on Funded Debt, lease payments due on all Capital Leases, Income Tax
Expenses (taxes attributable to the measurement period other than Deferred
Taxes), loan fees, dividends and cash expenses associated with stock options.

          “Funded Debt” means, without duplication, all indebtedness that bears
interest (whether current pay, accrued or otherwise), including without
limitation, the deferred purchase price of property or services, all obligations
to repurchase all or any portion of any property transferred or sold and all
other obligations arising under arrangements or agreements that, in substance,
provide financing.

          “GAAP” means generally accepted United States accounting principles,
consistently applied.

12



--------------------------------------------------------------------------------



 



          “General Intangibles” means all of each Borrower’s present and future
general intangibles and other personal property (including Commercial Tort
Claims, health care receivables, contract rights, rights arising under common
law, statutes or regulations, choses or things in action, goodwill, going
concern value, “blue sky”, patents, trade names, trademarks, service marks,
copyrights, blueprints, drawings, purchase orders, customer lists, monies due or
recoverable from pension funds, monies due under any royalty or licensing
agreements, route lists, infringement claims, software, computer discs, computer
tapes, literature, reports, catalogs, deposit accounts, insurance premium
rebates, business interruption insurance claims and proceeds and proceeds of
insurance, other than casualty insurance, tax refunds and tax refund claims)
other than goods and Accounts, and each Borrower’s Business Records relating to
any of the foregoing.

          “Governmental Account” means an Account with respect to which the
Account Debtor is the government of the United States of America or Canada, or
any department, agency or instrumentality thereof (or of any State or Province
therein).

          “GSA” means the General Security Agreement dated November 12, 2002
executed by Subsidiary in favor of Lender.

          “Hazardous Material” means any substance, material, emission or waste
which is or hereafter becomes regulated or classified as a hazardous substance,
hazardous material, toxic substance or solid waste under any Environmental Law,
asbestos, petroleum products, urea formaldehyde, polychlorinated biphenyls
(PCBs), radon and any other hazardous or toxic substance, material, emission or
waste.

          “Income Tax Expense” means for any period, the aggregate of all taxes
on income for such period, whether current or deferred, determined in accordance
with GAAP.

          “Insolvency Proceeding” means any proceeding commenced by or against
Borrowers or any guarantor under any provision of the Bankruptcy Code, 11 U.S.C.
§101 et. seq., the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada) or under any other bankruptcy or insolvency
law, including assignments for the benefit of creditors, formal or informal
moratoria, compositions, extensions generally with its creditors or proceedings
seeking reorganization, liquidation, arrangement or other similar relief.

          “Interest Expense” means, for any given period, the aggregate amount
of interest paid and/or accrued on account of any debt, plus imputed interest
paid or accrued on account of any Capital Leases.

          “Inventory” means all present and future inventory in which either
Borrower has any interest, including goods held for sale or lease or to be
furnished under a contract of service, either Borrower’s present and future raw
materials, work in process, finished goods and supplies and materials used in or
consumed in either Borrower’s business, goods which have been returned to,
repossessed by or stopped in transit by either Borrower, packing and shipping
materials, wherever located, any

13



--------------------------------------------------------------------------------



 



documents of title representing any of the above, and Borrowers’ Business
Records relating to any of the foregoing.

          “LIBOR Based Loans” means that portion of the Loans on which interest
accrues at the LIBOR Rate.

          “LIBOR Interest Period” is defined as a calendar month.

          “LIBOR Loan Tranches” means a particular portion of the LIBOR Based
Loans to which a particular LIBOR Interest Period applies.

          “LIBOR Rate” means an annual rate of interest determined by Lender as
being the rate available at approximately 11:00 a.m. London time in the London
Interbank Market, as referenced by Reuters Screen “LIBOR”, in accordance with
the usual practice in such market, for 30 day LIBOR loans in effect two Business
Days prior to the first Business day of each calendar month. LIBOR Based Loan
(including those requested in connection with the conversion of a Prime Based
Loan to a LIBOR Based Loan in accordance with Section 3.5 hereof), or for a
LIBOR Based Loan which Borrowers have elected to continue as a LIBOR Based Loan
beyond the expiration of the then current LIBOR Interest Period with respect
thereto, for deposits of dollars in amounts equal (as nearly as may be
estimated) to the amount of the LIBOR Based Loan which shall then be loaned by
the Lender to Borrowers as of the time of such determination, as such rate may
be adjusted by the reserve percentage applicable during the LIBOR Interest
Period in effect (or if more than one such percentage shall be applicable, the
daily average of such percentages for those days in such LIBOR Interest Period
during which any such percentage shall be so applicable) under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
(or any successor) for determining the maximum reserve requirement (including
without limitation, any emergency, supplemental or other marginal reserve
requirement) for a national bank with respect to liabilities or assets
consisting of or including “Eurocurrency Liabilities” as such term is defined in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time, having a term equal to such LIBOR Interest Period
(“Eurocurrency Reserve Requirement”), as reasonably applied to loans of this
type. Such adjustment shall be effectuated by calculating, and the LIBOR Rate
shall be equal to, the quotient of (i) the offered rate divided by (ii) one
minus the Eurocurrency Reserve Requirement.

          “LIBOR Rate Option” is defined in Section 3.5 below.

          “Line of Credit” means the revolving line of credit provided for in
this Agreement.

          “Loan Documents” means, collectively, this Agreement, the Notes, the
Canadian Loan Documents, any security agreements, pledge agreements,
assignments, deeds of trust, mortgages or other encumbrances or agreements which
secure or relate to the Obligations or the collateral security for the
Obligations, any guaranties of the Obligations, any lock box or blocked account
agreements and any

14



--------------------------------------------------------------------------------



 



other agreements entered into between either Borrower and Lender relating to or
in connection with this Agreement.

          “Loans” means the Revolving Loans, the Term Loans and the Cap-X Loan
together with any other loans or advances made by Lender to Borrowers.

          “Material Adverse Effect” means relative to any occurrence of whatever
nature (including any determination in litigation, arbitration or governmental
proceeding or investigation) involving or affecting either Borrower that Lender
reasonably determines will or does have a materially adverse effect on:



A.   The assets, business, profits, properties, condition (financial or
otherwise), operations or foreseeable financial prospects of a Borrower as a
consolidated business; or   B.   The ability of a Borrower to perform any of
their payment or other material obligations under this Agreement, any other Loan
Documents or the transactions contemplated thereby.

          “Multiemployer Plan” means a multiemployer plan as defined in ERISA
Sections 3(37) or 4001(a)(3) or IRC Section 414(f) which covers employees of
Borrowers or any ERISA Affiliate.

          “Negotiable Collateral” means all of each Borrower’s present and
future letters of credit, notes, drafts, instruments, certificated and
uncertificated securities, documents, leases and chattel paper, and each
Borrower’s Business Records relating to any of the foregoing.

          “Notes” means the Cap-X Note and the Term Notes.

          “Obligations” means all Loans, advances, debts, liabilities (including
all amounts charged to Borrowers’ loan account pursuant to any agreement
authorizing Lender to charge Borrowers’ loan account), obligations, fees, lease
payments, covenants and duties owing by either Borrower to Lender of any kind
and description for the payment of money or otherwise, (whether pursuant to or
evidenced by the Loan Documents, by the Notes or other instrument or by any
other agreement between Lender and either Borrower), whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
including any debt, liability or obligation owing from either Borrower to others
which Lender may obtain by assignment or otherwise, and all interest thereon,
including any interest that, but for the provisions of laws applicable to any
Insolvency Proceeding, would have accrued, and all Expenses which either
Borrower is required to pay or reimburse pursuant to the Loan Documents, by law
or otherwise.

          “OLV” means the following, determined from time to time by an
appraiser acceptable to Lender in its reasonable discretion: the projected net
cash proceeds to be derived from the sale and disposition of Borrowers’
Inventory after deduction for all

15



--------------------------------------------------------------------------------



 



associated costs, expenses and fees as part of a professionally managed
liquidation sale taking place over a reasonable time frame not to exceed 8
weeks.

          “Overadvance” means if at any time and for any reason, the aggregate
amount of the outstanding Revolving Loans exceeds the dollar or percentage
limitations set forth in Section 1A of this Agreement.

          “Paid in Full” means fully, finally and indefeasibly paid in full and
no further obligations exist on the part of Lender to lend or extend financial
accommodations to or for the benefit of one or more Borrowers.

          “Permitted Canadian Provinces” means Canadian Provinces and
territories other than Nunavut, Yukon, and the Northwest Territories.

          “Permitted Liens” means:

          (a)      liens for taxes, assessments or governmental charges, and
liens incident to construction, which are either not delinquent or are being
contested in good faith by a Borrower by appropriate proceedings, which will
prevent foreclosure of such liens, and against which adequate reserves have been
provided, and upon demand by Lender, with adequate security being posted with
Lender;

          (b)      liens or deposits in connection with workers’ compensation or
other insurance or to secure customs’ duties, public or statutory obligations in
lieu of surety, stay or appeal bonds, or to secure performance of contracts or
bids (other than contracts for the payment of money borrowed), or deposits
required by law or governmental regulations or by any court order, decree,
judgment or rule as condition to the transaction of business or the exercise of
any right, privilege or license; or other liens or deposits of a like nature
made in the ordinary course of business; and

          (c)      security interests or mortgages granted to Lender;

          (d)      liens arising from taxes, assessments, charges or claims that
are not yet due or that remain payable without penalty;

          (e)      zoning restrictions, easements, minor restrictions on the use
of real property, minor irregularities in title thereto and other minor liens
that do not secure the payment of money or the performance of an obligation and
that do not in the aggregate materially detract from the value of a property or
asset to, or materially impair its use in the business of, the applicable
Borrower;

          (f)      liens evidenced by the Loan Documents;

          (g)      liens imposed by law, such as liens of landlords, warehouses,
mechanics and materialmen arising in the ordinary course of business for sums
not yet due, or which are discharged of record (by payment or bonding, or
otherwise);

          (h)      unless as a matter of applicable law such lien could, in
Lender’s counsel’s reasonable opinion, have priority over Lender’s security
interest, any

16



--------------------------------------------------------------------------------



 



judgment lien which does not exceed, in any single instance, $100,000 or, when
added to the amounts of any other judgment lien(s) then outstanding as to both
Borrowers, in the aggregate $250,000, unless such judgment or judgments shall
not, within thirty (30) days after the entry thereof have been discharged or
execution thereof stayed pending appeal, or shall not have been discharged
within thirty (30) days after expiration of such stay;

          (i)      lien filings for informational purposes only with respect to
equipment leases entered into in the ordinary course of business;

          (j)      ordinary deposits made to utility companies, governmental or
quasi-governmental agencies for or in connection with the provision of services;
and

          (k)      those liens listed on Schedule 6.3.

Notwithstanding anything to the contrary in the foregoing, “Permitted Liens”
shall in no event include (i) any lien imposed by, or required to be granted
pursuant to, ERISA or any Environmental Laws, (ii) any lien on any inventory of
Borrowers, or (iii) any lien on any distribution licenses or distribution
contracts issued to and held by, or entered into by, Borrowers.

          “Plan” means any plan described in ERISA Section 3(2) maintained for
employees of Borrowers or any ERISA Affiliate, other than a Multiemployer Plan.

          “PPSA” means the Personal Property Security Act (Ontario), as amended
from time to time.

          “Prime Rate” means the variable rate of interest, per annum, which is
quoted from time to time in The Wall Street Journal as the base “prime rate” on
corporate loans posted as of such time by at least 75% of the nation’s 30
largest banks, adjusted daily. The Prime Rate is nothing more nor less than an
index for determining the interest rate payable under the terms of this
Agreement. The Prime Rate is not necessarily the best rate, or any other
definition of rates, offered by Lender.

          “Real Estate” means all real estate and rights in real estate
(including leasehold interests) owned by either Borrower.

          “Reportable Event” means a “reportable event” as that term is defined
and applied in connection with ERISA.

          “Reserves” means a borrowing base reserves established by Lender in
its reasonable discretion based upon commercial lending practices.

3. LINE OF CREDIT, OTHER LOANS, INTEREST AND PAYMENTS

     3.1      Revolving Line of Credit. From time to time during the Term, so
long as an Event of Default has not occurred or if an Event of Default has
occurred, such Event of Default has been timely remedied, Lender will, in its
discretion and subject to the

17



--------------------------------------------------------------------------------



 



terms and conditions set forth in this Agreement, make Revolving Loans to
Borrowers in such amounts as Borrowers may request, provided that the aggregate
principal amount of all Revolving Loans shall not exceed the Revolving Advance
Limit. The Revolving Loans may be borrowed, repaid and reborrowed according to
the terms of this Agreement.

          Borrowers may request from time to time Revolving Loan advances by
submitting a signed, completed Borrowing Base Certificate to Lender, in each
case given no later than 11:00 a.m. (Detroit, Michigan time) on the Business Day
of the proposed Revolving Loan advance. Subject to the terms and conditions of
this Agreement, Lender will make the proceeds of each such requested Revolving
Loan advance available to Borrowers on the day requested.

          Lender shall not be obligated to make Revolving Loans to Borrowers at
any time; each Revolving Advance which is made under this Agreement will be made
at the option of, and in the discretion of, Lender. The Revolving Loans will not
be evidenced by a promissory note and a copy of Lender’s books and records
related to the Revolving Loans shall constitute prima facie evidence of the
outstanding amount of Revolving Loans.

          Should an Overadvance exist, Borrowers shall immediately make
principal reduction payments of such excess to Lender as are required to reduce
the outstanding balance of the Revolving Loans such that no Overadvance exists.

     3.2      Term Loans. Simultaneous with the execution of this Agreement, the
Borrowers have obtained from Lender, Term Loans, which shall be evidenced by the
Term Notes. In addition to principal payments called for by the Term Notes,
Borrowers shall be obligated to make additional principal payments (the “Excess
Cash Flow Payments”) on account of the Term Loans equal (a) when there is any
principal balance owing on Term Note B, 50% of Borrowers’ Excess Cash Flow (the
“50% Payments”) and (b) after all of the obligations owing under Term Note B
have been repaid, 20% of Borrowers’ Excess Cash Flow (the “20% Payments”). The
20% Payments will be limited to a maximum of $200,000 in any one fiscal year and
are due and payable within the sooner of (a) 120 after the end of each of
Borrower’s fiscal years, or (b) 30 days after Borrowers’ receipt of audited
annual financial statements (the “Payment Date”). The 50% Payments are limited
to the lesser of (a) 50% of Borrower’s Excess Cash flow and (b) the outstanding
principal balance of Term Note B from time to time and may be paid in three
equal monthly installments beginning with the first installment due on the
Payment Date, the second installment due 30 days after the Payment Date and the
third installment due 60 days after the Payment Date. The Excess Cash Flow
Payments will be applied first against the amounts owing under Term Note B until
Term Note B is fully and finally repaid and then against amounts owing under
Term Note A or the Cap-X Note, as determined in Lender’s sole discretion.

18



--------------------------------------------------------------------------------



 



          3.3      Capital Expenditure Loans.

          A.      Prior to September 30, 2005, provided the Cap-X Condition has
been satisfied and no Event of Default has occurred and is continuing, Lender in
its discretion will make Cap-X Loans to Borrower on the following terms:



(i)   The aggregate of the original principal amounts of all Cap-X Loans shall
not exceed $1.0 million.   (ii)   Cap-X Loans will be made in increments of no
less than $100,000 and will be based on up to 80% of the cost value of tangible
capital Equipment, excluding shipping, freight and installation costs.   (iii)  
The principal amount of Cap-X Loans will be repayable based upon a 36 month
amortization.   (iv)   Cap-X Loans shall be evidenced by the Cap-X Note.   (v)  
Borrower has provided documentation reasonably acceptable to Lender
demonstrating, among other things, the cost of the Equipment and the fact that
the Equipment is owned by Borrowers free and clear of all liens, security
interests and adverse claims.

     B.     Lender shall not be obligated to make Cap-X Loans at any time; each
Cap-X Loan which is made under this Agreement will be made at the option of, and
in the discretion of, Lender.

     C.     All Cap-X Loans will be part of the Obligations for all purposes.

     3.4 Termination Premium. If this Agreement is terminated at any time prior
to the expiration of the Term, Borrowers shall be obligated to pay Lender a
termination premium equal to the following (the “Termination Premium”):



(a)   2% of the Advance Limit if terminated before November 1, 2005.   (b)   1%
of the Advance Limit if terminated after October 31, 2005 but before November 1,
2006.   (c)   .5% of the Advance Limit if terminated after October 31, 2006 but
before October 31, 2007.

The Termination Premium will also be due and payable in connection with any
termination of this Agreement pursuant to Section 9.6 below and in connection
with termination of this Agreement by Lender upon an Event of Default or by or
on behalf of Borrower, whether voluntary or involuntary, including upon an Event
of Default which is not timely cured within any applicable cure period, and
including in connection with termination of this Agreement or payment of the
Obligations by any trustee or debtor-in-possession in any Insolvency Proceeding.
The Termination Premium is presumed to be a reasonable estimate of the amount of
damages sustained by Lender as a result of the

19



--------------------------------------------------------------------------------



 



early termination of this Agreement and Borrowers agree that such amount is
reasonable under the circumstances currently existing.

     3.4 Cross-Defaults and Cross-Collateralization. A default under any Loan or
Notes is a default under any all other Notes and Loans and under all
Obligations. All Collateral secures all Obligations.

     3.5 Interest Rates; Default Interest Rates.

          (a)      Generally.

               The aggregate outstanding amount of all Obligations shall bear
interest at the rates set forth in Section 1A above, with the Borrowers having
the option (subject to the terms set forth below) to elect a LIBOR Base Rate for
certain Loans. The aggregate outstanding amounts of the Obligations shall bear
interest, from and after the occurrence of an Event of Default and without
constituting a waiver of any such Event of Default, at the rate of two percent
(2.0%) per annum above the otherwise applicable Base Rate(s). All interest
payable under the Loan Documents shall be computed on the basis of a three
hundred sixty (360) day year for the actual number of days elapsed, based on the
aggregate amount of the Obligations that are outstanding on each day. Interest
shall continue to accrue until all of the Obligations are paid in full.

          (b)      LIBOR Rate Option.

     (1)     Provided no Event of Default has occurred and is continuing,
Borrowers shall have the option to have the unpaid principal balance of up to
80% of the Loans bear interest at the applicable LIBOR Base Rate (“LIBOR Rate
Option”). If the LIBOR Rate Option is elected, the portion of the Loans that
bear interest at the LIBOR Rate (and each LIBOR Loan Tranche) shall be in
$250,000 increments and not less than $500,000 in the aggregate. Borrowers shall
not have more than three (3) LIBOR Loan Tranches outstanding at any time

     (2)     Borrowers shall elect the LIBOR Rate Option by giving Lender
written notice (in the form of Schedule 3.8) at least three Business Days prior
to but no more than five Business Days prior to the last Business Day of each
calendar month of Borrowers’ intention to have a portion of its outstanding Term
Loan or Revolving Loans treated as LIBOR Based Loans during the, succeeding
calendar month. If Borrowers fail to timely continue a LIBOR Loan Tranche that
is expiring, such LIBOR Loan Tranche shall be converted to a Prime Based Loan
and shall accrue interest at the Prime Base Rate during the succeeding calendar
month, but Borrowers shall continue to have the right to elect the LIBOR Rate
Option at the end of such succeeding month by timely giving written notice as
provide above.

     (3)     The LIBOR Rate may be automatically adjusted by Lender on a
prospective monthly basis to take into account the additional or

20



--------------------------------------------------------------------------------



 



increased cost of maintaining any necessary reserves for Eurodollar deposits, or
increased costs due to changes in applicable law or regulation or the
interpretation thereof, occurring subsequent to the commencement of the then
applicable LIBOR Interest Period, including but not limited to changes in tax
laws (except changes of general applicability in corporate income tax laws as
they affect financial institutions) and changes in any applicable law or
regulation that increases the cost to Lender of funding LIBOR Based Loans.
Lender shall promptly give the Borrowers notice of such a determination and
adjustment, which determination shall be conclusive as to the correctness of the
fact and the amount of such adjustment, absent manifest error. The Borrowers
may, by written notice to Lender, (A) request Lender to furnish to the Borrowers
a statement setting forth the basis for adjusting such LIBOR Based Rate and the
method for determining the amount of such adjustment; and/or (B) prepay the
LIBOR Based Loan with respect to which such adjustment is made, subject to the
requirements of Section 3.5(f) and 3.4, if applicable.

     (4)     In the event that the Borrowers shall have requested the LIBOR Rate
Option in accordance with this Agreement and Lender shall have reasonably
determined that Eurodollar deposits equal to the amount of the principal of the
requested LIBOR Based Loan and for the LIBOR Interest Period specified are
unavailable, impractical, or unlawful, or that the rate based on the LIBOR Rate
will not adequately and fairly reflect the cost of funds, of making or
maintaining the principal amount of the requested LIBOR Based Loan specified by
the Borrowers, or that by reason of circumstances affecting Eurodollar markets,
adequate and reasonable means do not exist for ascertaining the rate based on
the applicable LIBOR Rate, Lender shall promptly give notice of such
determination to the Borrowers that the rate based on the LIBOR Rate is not
available. A determination by Lender hereunder shall be prima facie evidence of
the correctness of the fact and amount of such additional costs or
unavailability. Upon such a determination, (A) the right of Borrowers to select,
convert to, or maintain a LIBOR Based Loan at the rate based on the LIBOR Rate
shall be suspended until Lender shall have notified the Borrowers that such
conditions shall have ceased to exist, and (B) the Loans subject to the
requested LIBOR Rate Option shall accrue interest as Prime Based Loans.

     (c)     Limitation on LIBOR Based Loans. Upon the occurrence and
continuance of an Event of Default, Lender, in its sole discretion, may
eliminate the LIBOR Rate Option and the availability of LIBOR Based Loans.

     (d)     Conversion. Following the occurrence of an Event of Default, at the
option of Lender, all LIBOR Based Loans may be converted to Prime Based Loans,
which conversion is independent of Lender’s other rights under this Agreement.

21



--------------------------------------------------------------------------------



 



     (e)     Prepayment LIBOR Based Loans. In addition to Borrowers’ obligations
under Section 3.4, if applicable, no portion of any LIBOR Based Loan may be
prepaid at any time unless Borrowers first satisfy in full their obligations
under Section 3.5(f) arising from such prepayment.

     (f)     Indemnity/Loss of Margin.

     (1)     Borrowers shall indemnify, defend and hold harmless Lender against
any and all loss, liability, cost or expense which Lender may sustain or incur
as a consequence of (i) any failure of Borrowers to obtain, convert or extend
any LIBOR Based Loan after notice thereof has been given to Lender; or (ii) any
payment, prepayment, termination or conversion of a LIBOR Based Loan made for
any reason on a date other than the last day of the applicable LIBOR Interest
Period; Borrowers shall pay the full amount thereof to Lender on demand.

     (2)     In the event that any present or future law, rule, regulation,
treaty or official directive or the interpretation or application thereof by any
central bank, monetary authority or governmental authority, or the compliance
with any guideline or request of any central bank, monetary authority or
governmental authority (whether or not having the force of law) imposes,
modifies or deems applicable any deposit insurance, reserve, special deposit, or
other similar requirement with respect to deposits in or for the account of, or
loans or advances or commitment to make loans or advances by, or letters of
credit issued or commitment to issue letters of credit by Lender and the result
of any of the foregoing is to increase the costs of Lender, reduce the income
receivable by or return on equity of Lender or impose any expense upon Lender
with respect to any advances or extensions of credit or commitments to make
advances or extensions of credit under this Agreement upon notice from Lender,
Borrowers agree to pay such Lender the amount of such increase in cost,
reduction in income, reduced return on equity or capital, or additional expense
after presentation by Lender of a statement concerning such increase in cost,
reduction in income, reduced return on equity or capital, or additional expense.
Such statement shall set forth a brief explanation of the amount and Lender’s
calculation of the amount (in determining such amount Lender may use any
reasonable averaging and attribution methods), which statement shall be
conclusively deemed correct absent manifest error.

     3.6      Payments. All payments, including any prepayments, by Borrowers on
account of principal, interest, fees, or other Obligations must be made without
setoff or counterclaim to Lender at the address specified on the first page of
this Agreement in lawful money of the United States of America and in
immediately available funds. If any payment under this Agreement or the Notes
becomes due on a day other than a day which is a Business Day, its maturity will
be extended to the next succeeding Business Day, and with respect to payments of
principal and interest thereon, will be payable at the then-applicable rate
during such extension.

22



--------------------------------------------------------------------------------



 



     3.7      Crediting Payments. For the purpose of calculating Borrowing Base
availability for Revolving Loans, the receipt by Lender of any wire transfer or
electronic funds transfer of funds, check or other item of payment shall be
applied immediately to provisionally reduce the Obligations, but such receipt
shall not be considered a payment on account unless such wire transfer or
electronic funds transfer is of immediately available federal funds and is made
to the appropriate deposit account of Lender or unless and until such check or
other item of payment is honored when presented for payment. For the purpose of
calculating interest, the receipt by Lender of any check or other item of
payment shall be deemed to have occurred two (2) Business Days after the date
Lender actually receives such item of payment and as to any wire transfer or
electronic funds transfer, two (2) Business Days after the date Lender actually
receives such item of payment. In the event any check or other item of payment
is not honored when presented for payment, Borrowers shall be deemed not to have
made such payment. Notwithstanding anything to the contrary contained herein,
any wire transfer, electronic funds transfer, check or other item of payment
received by Lender after 1:00 p.m., Detroit, Michigan time shall be deemed to
have been received by Lender as of the opening of business on the immediately
following Business Day.

     3.8      Payment Mechanics. As an administrative convenience to Borrowers
to ensure the timely payment of amounts owing by Borrowers to Lender under this
Agreement, Borrowers hereby request Lender to advance for the account of
Borrowers an amount each month sufficient to pay interest accrued on the
principal amount of the Obligations during the immediately preceding month and
all monthly principal installments or other payments due under the Notes or
other Loan Document and amounts from time to time sufficient to pay all fees and
Expenses owing by Borrowers under this Agreement. Borrowers authorize Lender, in
Lender’s sole discretion, to make a Revolving Loan for Borrowers’ account of a
sum sufficient each month to pay, on the due date thereof, all interest accrued
on the principal amount of the Obligations during the immediately preceding
month and all monthly principal installments or other payments due under the
Notes or other Loan Documents and sums from time to time sufficient to pay, on
the due date thereof, all fees and Expenses owing by Borrowers under this
Agreement, and Lender may apply the proceeds of each such Revolving Loan to the
payment of such interest, installments, fees and Expenses. Lender will provide
Borrowers with an invoice or receipt for all items charged to the Revolving
Loans pursuant to this paragraph. Each Revolving Loan made pursuant to this
Section 3.8 shall thereafter accrue interest at the rate then applicable under
this Agreement. Lender shall not be obligated to make Revolving Loans under this
Section 3.8, and such Loans shall be made in Lender’s discretion.

     3.9      Appointment of Agent. Subsidiary hereby appoints Parent as its
agent for purposes of requesting Loans, signing Borrowing Base Certificates and
providing Lender with any information requested by Lender in connection with
this Agreement, the Loan Documents and to receive any notices from Lender
hereunder or thereunder. Subsidiary ratifies the acts of Parent pursuant to this
section and agrees that Lender shall have the right to rely on certificates,
requests, Borrowing Base Certificates and other documents and information
provided by Parent in its capacity as agent for Subsidiary with the same legal
effect as if the same were signed and/or delivered by

23



--------------------------------------------------------------------------------



 



Subsidiary. The appointment of Parent as agent pursuant to this Section 3.9 is
coupled with an interest and shall be irrevocable until all Obligations are
fully and finally paid.

     3.10      Allocation of Expenses. Because of the interrelationship of the
Borrowers and the benefits to each Borrower of being a party to a consolidated
financing arrangement with Lender, Borrowers agree that Lender may charge all
Expenses to the Revolving Loans and any reallocation between the Borrowers shall
have no effect on Lender’s rights under this Agreement.

4. CONDITIONS OF BORROWING

          Notwithstanding any other terms of this Agreement, Lender is not
required to make any Loan to Borrowers under this Agreement unless all of the
following conditions are met at or prior to the time such Loan is made:

     4.1      Representations True. Borrowers’ representations and warranties in
this Agreement (and in all agreements referred to or executed in connection with
this Agreement) are true in all material respects as of the date of each Loan or
advance under this Agreement with the same effect as though such representations
and warranties had been made by the Borrowers at such time.

     4.2      No Default. No Event of Default under this Agreement exists, nor
does any event exist which, upon the lapse of time, service of notice, or both,
would constitute an Event of Default under this Agreement, and no suit or
proceeding at law or in equity or of any governmental body has been instituted
or, to the knowledge of the Borrowers, threatened which, in either case, would
materially and adversely affect Borrowers’ financial condition or business
operations.

     4.3      Counsel Opinion. Simultaneous with the execution of this
Agreement, Lender must have received from Borrowers a reasonably satisfactory
legal opinion(s) as to: (a) the due authorization, execution and delivery by
Borrowers of this Agreement, the Notes, and all documents and agreements
referred to or executed in connection with this Agreement; (b) the due
authorization, validity and binding effect of the Loans contemplated by this
Agreement and of the Notes; (c) Borrowers’ due incorporation, existence and
qualification as a foreign corporation where the Borrowers are qualified; and
(d) such other matters as Lender may reasonably require relating to the validity
and enforceability of this Agreement. The Borrowers must also execute and
deliver to Lender or its counsel all documents Lender may request concerning
Borrowers’ status and authorization to enter into the transactions contemplated
by this Agreement.

     4.4      Adverse Developments. Since the date of the financial statements
most recently furnished to Lender, there has been no material adverse change in
the business, prospects, operations or condition, financial or otherwise, of the
Borrowers or any of the properties or assets of the Borrowers.

24



--------------------------------------------------------------------------------



 



5. SECURITY FOR THE OBLIGATIONS

     5.1      Grant of Security. Borrowers hereby grant Lender a continuing
security interest in all presently existing and hereafter acquired or arising
Collateral to secure prompt repayment of all Obligations and to secure the
prompt performance by Borrowers of each of its covenants and duties in this
Agreement and any other agreements with Lender. Lender’s security interest in
the Collateral shall attach to all Collateral without further act on the part of
Lender or Borrowers other than execution of this Agreement and the GSA by the
applicable Borrowers. Borrowers have no authority, express or implied, to
dispose of, sell or transfer any of the Collateral other than (a) sales of
Inventory to buyers in the ordinary course of business, and (b) sales of
obsolete Equipment having a net book value of less than $50,000 per year in the
aggregate.

     5.2     Negotiable Collateral. In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, Borrowers shall,
upon the request of Lender, immediately endorse and assign such Negotiable
Collateral to Lender and deliver physical possession of such Negotiable
Collateral to Lender.

     5.3     Additional Documentation. At the request of Lender, Borrowers shall
execute and deliver to Lender, all financing statements, continuation financing
statements, fixture filings, security agreements, pledges, assignments,
endorsements of certificates of title, applications for title, affidavits,
reports, notices, schedules of accounts, letters of authority, and all other
documents that Lender may reasonably request, in form reasonably satisfactory to
Lender, to perfect and continue perfected Lender’s security interest in the
Collateral and in order to fully consummate all of the transactions contemplated
hereunder and under the other Loan Documents.

     5.4     Power of Attorney. Each Borrower hereby irrevocably designates,
makes, constitutes and appoints Lender (and any of Lender’s officers, employees
or agents designated by Lender) as Borrowers’ true and lawful attorney-in-fact.
Pursuant to this power of attorney, Lender, or Lender’s agent, may, without
notice to Borrowers and in either a Borrower’s or Lender’s name, but at the
reasonable cost and expense of Borrowers, at such time or times as Lender in its
reasonable discretion may determine: (a) send notifications to Account Debtors
requiring that payment of all Accounts be sent to Lender or a lockbox designated
by Lender, and upon the occurrence and continuation of an Event of Default,
enforce payment of the Accounts by legal proceedings or otherwise, and generally
exercise all of either Borrower’s rights and remedies with respect to the
collection of the Accounts; (b) take control, in any manner, of any item of
payment or proceeds relating to any Collateral; (c) upon the occurrence and
continuation of an Event of Default, prepare, file and sign either Borrower’s
name to a proof of claim in bankruptcy or similar document against any Account
Debtor or to any notice of lien, assignment or satisfaction of lien or similar
document in connection with any of the Collateral; (d) sign Borrowers’ names on
and/or file any of documents described in Section 5.3 or on any other similar
documents to be executed, recorded or filed in order to perfect or continue
perfected Lender’s security interest in the Collateral; (e) upon the occurrence
and continuation of an Event of Default, sign either Borrowers’ name on any
invoices, bills of lading, freight bills, chattel paper, documents, instruments
or similar documents or agreements relating to the Accounts, Inventory or other
Collateral, drafts against Account Debtors, schedules and assignments of
Accounts, verifications of Accounts and notices to Account Debtors; (f) send
requests for

25



--------------------------------------------------------------------------------



 



verification of Accounts; (g) endorse either Borrower’s name on any checks,
notes, acceptances, money orders, drafts or other items of payment or proceeds
relating to any Collateral that may come into Lender’s possession and deposit
the same to the account of Lender for application to the Obligations; (h) upon
the occurrence and continuation of an Event of Default, do all other acts and
things necessary, in Lender’s determination, to fulfill either Borrower’s
obligations under this Agreement or any of the other Loan Documents; (i) upon
the occurrence and continuation of an Event of Default, notify the post office
authorities to change the address for delivery of either Borrower’s mail to an
address designated by Lender, to receive and open all mail addressed to either
Borrower, and to retain all mail relating to the Collateral and forward all
other mail to Borrowers; (j) upon the occurrence and continuation of an Event of
Default, use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to the Accounts,
Inventory, Equipment and any other Collateral and to which either Borrower has
access; (k) upon the occurrence and continuation of an Event of Default, make,
settle and adjust all claims under either Borrower’s policies of insurance
relating to the Collateral, make all determinations and decisions with respect
to such policies of insurance and endorse the name of either Borrower on any
check, draft, instrument or other item of payment for the proceeds of such
policies of insurance; (l) upon the occurrence and continuation of an Event of
Default, sell or assign any of the Accounts and other Collateral upon such
terms, for such amounts and at such time or times as Lender deems advisable; and
(m) upon the occurrence and continuation of an Event of Default, settle, adjust
or compromise disputes and claims respecting the Accounts directly with Account
Debtors, for amounts and upon terms that Lender determines to be reasonable,
and, in furtherance thereof, execute and deliver any documents and releases that
Lender determines to be necessary. The appointment of Lender as each Borrower’s
attorney-in-fact and each and every one of Lender’s rights and powers, being
coupled with an interest, is irrevocable until all of the Obligations have been
fully repaid and performed and this Agreement has been terminated.

     Notwithstanding anything contained herein to the contrary, any actions
taken by Lender to enforce or realize on its security under this Agreement shall
be subject to all applicable laws, including but not limited to the PPSA and
BIA.

     5.5      Right To Inspect. Lender, through any of its officers, employees
or agents, shall have the right at any time or times during the applicable
Borrower’s usual business hours, or during the usual business hours of any third
party having control over any of either Borrower’s Business Records, to inspect
the Business Records in order to verify the amount or condition of, or any other
matter relating to, the Collateral or either Borrower’s financial condition.
Lender also shall have the right at any time or times during the applicable
Borrower’s usual business hours to inspect and examine the Inventory and the
Equipment and to check and test the same as to quality, quantity, value and
condition. If an Event of Default has occurred or if Lender reasonably believes
that an Event of Default has occurred, Lender may conduct any of the inspections
referenced in this Section 5.5 at any time without regard to the applicable
Borrower’s or any third party’s usual business hours.

26



--------------------------------------------------------------------------------



 



     5.6      Commercial Tort Claims. In the event that any Borrower at any time
after the date of this Agreement shall have any Commercial Tort Claim, such
Borrower shall promptly notify Lender thereof in writing, which notice shall
(a) set forth in reasonable detail the basis for and nature of the Commercial
Tort Claim, and (b) include the express grant by such Borrower to Lender of a
security interest in the Commercial Tort Claim (and the proceeds thereof). In
the event that such notice does not include such grant of a security interest,
the sending thereof by a Borrower to Lender shall be deemed to constitute such
grant to Lender. Upon the sending of such notice, any Commercial Tort Claim
described in the notice shall constitute part of the Collateral and shall be
deemed included therein. Without limiting the authorization of Lender provided
in Section 5.4 or otherwise arising by the execution by Borrowers of this
Agreement or any of the other Loan Documents, Lender is hereby irrevocably
authorized at any time to file financing statements naming Lender or its
designee as secured party and the applicable Borrower as debtor, or any
amendments to any financing statements, covering any Commercial Tort Claim as
Collateral. In addition, Borrowers shall promptly upon Lender’s request, execute
and deliver, or cause to be executed and delivered, to Lender such other
agreements, documents and instruments as Lender may reasonably require in
connection with any Commercial Tort Claim.

6. REPRESENTATIONS AND WARRANTIES

     In order to induce Lender to make Loans as provided in this Agreement and
to accept any Notes, each Borrower individually represents and warrants to
Lender as follows:

     6.1      Organization. Parent is a Corporation duly organized and existing
under the laws of the State of Ohio, and Subsidiary is a corporation duly
organized and existing under the laws of Canada and the execution, delivery and
performance of the Loan Documents, including this Agreement and the issuance of
the Notes as provided in this Agreement are within each Borrower’s corporate
powers, have been duly authorized, are not in contravention of law or the terms
of either Borrower’s articles of incorporation, bylaws, unanimous shareholder
declaration, charter or other formation and organizational documents and do not
require the consent or approval of any governmental body, agency or authority.
The Borrowers are duly licensed or qualified to do business in all jurisdictions
in which the Borrowers have substantial property or business operations, except
where any failure to be licensed or qualified would not have a Material Adverse
Effect on Borrowers’ assets or business.

     6.2      Financial Statements. Borrowers’ balance sheets and the statements
of profit and loss and surplus furnished to Lender from time to time will be in
all material respects correct and complete and will fairly present Borrowers’
financial condition as of the relevant dates and the results of its operations
for the applicable time periods in accordance with GAAP.

     6.3      Liens. Except for Permitted Liens, the Borrowers have good and
marketable title to all their assets, including all Collateral, free and clear
of all liens and encumbrances.

27



--------------------------------------------------------------------------------



 



     6.4      Absence of Conflicting Obligations. The making and execution of
the Loan Documents and compliance with its terms and the issuance of the Notes
will not result in a breach of any of the terms and conditions of or result in
the imposition of any lien, charge, or encumbrance upon any property of the
Borrowers pursuant to, or constituting a default under, any indenture or other
agreement or instrument to which the Borrowers are a party or by which they are
bound.

     6.5      Taxes. Borrowers have no outstanding unpaid tax liabilities
(except for taxes which are currently accruing from its current operations and
ownership of property, and which are not delinquent), and no tax deficiencies
have been proposed or assessed against Borrowers. There have been no audits of
Borrowers’ federal income tax returns, which have resulted in or are likely to
result in the assessment of any material tax liability against Borrowers and all
taxes shown by any returns have been paid.

     6.6      Absence of Material Litigation. Except as set forth on
Schedule 6.6, the Borrowers are not parties to any litigation or administrative
proceeding, nor so far as is known by the Borrowers is any litigation or
administrative proceeding threatened against it, which in either case would, if
adversely determined, cause any material adverse change in its properties or the
conduct of its business.

     6.7      Absence of Environmental Problems. Except as disclosed in writing
to Lender, the Borrowers are in full and complete compliance with all
Environmental Laws involving Borrowers’ past or present operations, facilities
and property. Further, Borrowers have not been cited for violating any
applicable Environmental Laws and Borrowers have, to the best of their
knowledge, all necessary environmental permits and licenses to operate its
business, except for any non-compliance that would not have a Material Adverse
Effect on Borrowers’ assets or business.

     6.8      Legal Name. Each Borrower’s full legal name is exactly as set
forth on the signature page of this Agreement and Borrowers have not used any
other name since the date of its organization, nor has it used any assumed name,
tradename, or tradestyle; provided, however, Parent has previously used the name
“Transmation, Inc.” and Subsidiary uses the name “Transcat” as a trade name in
Canada.

     6.9      Financing Statements. Except for financing statements covering
Permitted Liens and Lender’s liens, no financing statements covering any
Collateral, proceeds of Collateral, or any other of Borrowers’ property are on
file in any public office.

     6.10      ERISA. No Reportable Event has occurred with respect to any Plan.

     6.11      Broker’s Fees. Borrowers have made no commitment, and have taken
no action, that could result in a claim for any brokers’, finders’, or similar
fees or commitments in respect to the transactions described in this Agreement.
Borrowers agree to pay all finders’ fees or similar fees payable to any persons
or entities in connection with this Agreement and to defend and hold Lender
harmless against any and all such fees.

28



--------------------------------------------------------------------------------



 



     6.12     Principal Place of Business.

     (a)     Each Borrower’s principal place of business, records concerning the
Collateral and all other Business Records are located at or about the address
set forth at the beginning of this Agreement; and

     (b)     Borrowers will provide Lender with 30 days prior written notice of
any change with respect to any of the foregoing.

     6.13      Full Disclosure. This Agreement and all of the Exhibits,
Schedules and other written material delivered by the Borrowers to Lender in
connection with the transactions contemplated by this Agreement do not contain
any statement that is false or misleading with respect to any material fact and
do not omit to state a material fact necessary in order to make the statements
therein not false or misleading. There is no additional fact that the Borrowers
are aware of that has not been disclosed in writing to Lender that materially
affects adversely or, so far as the Borrowers can reasonably foresee, will
materially affect adversely the Borrowers’ financial condition or business
prospects.

     6.14      Non-Affiliation. Borrowers are not affiliated with an Ontario
corporation known as “Transcat Inc.,” Ontario Corporation number 1440105,
however Subsidiary is authorized to use “Transcat” as a tradename in Canada.

     6.15      Intellectual Property. The Borrowers own or possess adequate
licenses or other rights to use all patents, processes, trademarks, trade names,
and copyrights necessary to conduct their business as now conducted or presently
intended to be conducted and the Borrowers have no reason to believe that any
such rights conflict or will conflict with the rights of others. All of
Borrowers’ patents, trademarks and copyrights are described in the Collateral
Assignment of Intellectual Property and Security Agreement executed by Borrowers
in favor of Lender in connection with the Original Loan Agreement.

     6.16      Compliance With Law. Except where failure to comply would not
have a Material Adverse Effect on either Borrower’s assets or business,
Borrowers are in compliance with all laws and regulations applicable to it, its
business and properties. Borrowers have all licenses, permits, orders and
approvals that are required under any governmental law or regulation in
connection with the Borrowers’ business and properties (“Permits”). No notice of
any violation has been received with respect of any Permits and no proceeding is
pending or, to the best of the Borrowers’ knowledge, threatened to terminate,
revoke or limit any Permits.

     6.17      Accounts. All of Borrowers’ Accounts constitute bona fide
existing obligations created by the sale and delivery of Inventory or the
rendition of services to Account Debtors in the ordinary course of each
Borrower’s business, and, in the case of Accounts created by the sale and
delivery of Inventory, the Inventory giving rise to such Accounts has been
delivered to the Account Debtor. At the time of the creation of each Eligible
Account or the assignment thereof to Lender, each such Eligible Account is
unconditionally owed to Borrowers without defense, dispute, offset, counterclaim
or right

29



--------------------------------------------------------------------------------



 



of return or cancellation and Borrowers have not received notice of actual or
imminent bankruptcy, insolvency or material impairment of the financial
condition of the Account Debtor regarding such Eligible Account.

     6.18      Labor Matters. No strikes or other labor disputes against
Borrowers are pending or, to Borrowers’ knowledge, threatened. To the best of
Borrowers’ knowledge, hours worked by and payment made to employees of Borrowers
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such matters. All
payments due from Borrowers on account of employee health and welfare insurance
have been paid or accrued as a liability on the books of Borrowers. Except as
set forth in Schedule 6.18, Borrowers have no obligation under any collective
bargaining agreement, management agreement, consulting agreement or any
employment agreement. There is no organizing activity involving Borrowers
pending or, to Borrowers’ knowledge, threatened by any labor union or group of
employees. Except as set forth in Schedule 6.18, there are no representation
proceedings pending or, to Borrowers’ knowledge, no group of employees of
Borrowers has made a pending demand for recognition. Except as set forth in
Schedule 6.18, there are no complaints or charges against Borrowers pending or
threatened to be filed with any federal, state, local or foreign court,
governmental agency or arbitrator based on, arising out of, in connection with,
or otherwise relating to the employment or termination of employment by
Borrowers of any individual.

     6.19      Subsidiaries. Except as set forth on Schedule 6.19, Borrowers
have no subsidiaries (other than Parent which has one subsidiary, namely the
Subsidiary) and is not engaged in any joint venture or partnership with any
other person, or is an affiliate of any other person. Except as set forth on
Schedule 6.19, there are no outstanding rights to purchase options, warrants or
similar rights or agreements pursuant to which Borrowers may be required to
issue or sell any of its stock or other equity securities.

     6.20      Deposit Accounts. Schedule 6.20 lists all banks and other
financial institutions at which Borrowers maintain deposits and/or other
accounts, including any disbursement accounts, and Schedule 6.20 correctly
identifies the name, address and telephone number of each depository, the name
in which the account is held, a description of the purpose of the account, and
the complete account number.

     6.21      Customer Relations. There exists no actual or, to Borrowers’
knowledge, threatened termination or cancellation of, or any material adverse
modification or change in: (a) the business relationship of Borrowers with any
customer or group of customers whose purchases during the preceding twelve (12)
months caused them to be ranked among the ten largest customers of Borrowers; or
(b) the business relationship of Borrowers with any supplier material to the
operations of Borrowers. The ratings (“Customer Ratings”) assigned to Borrowers
by its customers and any other applicable customer have not been withdrawn,
rescinded or downgraded in the past twelve (12) months, nor have Borrowers
received any notice of any adverse action taken or proposed to be taken by any
customer in respect of any Customer Ratings.

30



--------------------------------------------------------------------------------



 



     6.22      Supply Programs. Borrowers do not (a) participate in any resale,
“off-load” or other programs under which any of Borrowers’ customers (or any
affiliates of any customer) sell or supply Inventory to Borrowers, including
without limitation, on a bailment, consignment or another basis, and (b)
purchase Inventory on a consignment, trial, or sale or return or similar basis.

     6.23      Special Return Programs. Other than allowing customers to return
unused Inventory purchased in the past 30 days if such Inventory remains in the
original packaging, in the ordinary course of business Borrowers do not allow
customers to return goods (including used goods) for credit against amounts
owing to Borrowers.

     6.24      Integrated Operations. The Borrowers operate as an integrated
entity and share business operations, functions and services, including sales,
marketing, finance, accounting, management, quality control and shipping.
Likewise, the Borrowers historically have managed all cash on a divisional basis
and presently handle all receipts and disbursements on a divisional basis and it
is not practicable for Borrowers to manage cash on an individual Borrower basis.
As a result of the foregoing, each Borrower will benefit in a direct and
substantial way from Loans and advances made by Lender to the Borrowers together
and, but for Lender making Loans to the other Borrower and such other Borrower
being able to provide business services to the other Borrower, each Borrower’s
business operations would be materially and negatively impacted.

     6.25      Flood Hazard. No location at which the Borrowers do business
falls within the boundaries of a special flood hazard area so designated by the
United States Federal Emergency Management Administration, except for any
facilities therein which are covered by appropriate flood insurance.

7. NEGATIVE COVENANTS

          While any of the Obligations remain unpaid, each Borrower must not
agree to and must not (without Lender’s prior written consent):

     7.1      Restriction on Liens. Except for Permitted Liens, create or permit
to be created or allow to exist any mortgage, pledge, encumbrance, or other lien
upon or security interest in any property or assets now owned or acquired in the
future by the Borrowers.

     7.2      Restriction on Indebtedness. Create, incur, assume, or have
outstanding any indebtedness for borrowed money except:

     (a)     The Obligations;

     (b)     Indebtedness incurred in the ordinary course of each Borrower’s
business for necessary materials, supplies, etc., all of which (other than items
disputed in good faith) must be due not more than 90 days from the date of
invoice and none of which may be more than 60 days past due;

31



--------------------------------------------------------------------------------



 



     (c)     Indebtedness for Permitted Liens.

     (d)     Indebtedness consented to by Lender, and if required by Lender,
subordinated to the Obligations pursuant to subordination agreements acceptable
to Lender;

     (e)     Subject to the Capital Expenditure limitations in this Agreement,
indebtedness incurred in connection with the purchase or lease of Equipment.

     7.3      Mergers; Consolidations; Disposition of Assets. Merge with or into
or consolidate with or into any other corporation or entity; or sell, lease,
transfer or otherwise dispose of all or any part of its property, assets or
business (other than by sales of Inventory or Equipment permitted by this
Agreement).

     7.4      Sale and Leaseback. Enter into an agreement under which Borrowers
lease or purchase any property that Borrowers have sold or are to sell.

     7.5      Dividends, Distributions and Redemptions. Except for dividends
payable in shares of its stock, pay or declare any dividend, or make any other
distribution on account of any shares of any class of its stock, or redeem,
purchase, or otherwise acquire directly or indirectly, any shares of any class
of its capital stock.

     7.6      Investments. Make any loans or advances to, or investments in,
other persons, corporations or entities, except:

     (a)     investments in (i) bank certificates of deposit and savings
Accounts; (ii) obligations of the United States; and (iii) prime commercial
paper maturing within 90 days of the date of acquisition by the Borrower.

     (b)     loans and advances made to employees and agents in the ordinary
course of business, such as travel and entertainment advances and similar items,
not to exceed in the aggregate $25,000 outstanding at any time.

     7.7      Contingent Liabilities. Guarantee or become a surety or otherwise
contingently liable for any obligations of others, except pursuant to the
deposit and collection of checks and similar items in the ordinary course of
business.

     7.8      Salaries and Other Compensation. Pay salaries, bonuses, profit
sharing payments, consulting or management fees, or any other compensation
(other than historical base salaries) of any kind to Borrowers’ members,
shareholders, affiliates, officers or directors which is not consistent with the
compensation plans provided to Lender prior to the date of this Agreement or
increase officers’ aggregate base salaries by more than 15% in any calendar
year.

     7.9      Stock. Except as set forth on Schedule 7.9, pledge, hypothecate or
otherwise encumber or sell or otherwise transfer any shares of any class of its
capital stock or make any change in either Borrower’s capital structure.

32



--------------------------------------------------------------------------------



 



     7.10      Nature of Business. Make any substantial change in the nature of
its business from that engaged in on the date of this Agreement or engage in any
other businesses other than those engaged in on the date of this Agreement.

     7.11     Insider Transactions. Except as set forth on Schedule 7.11, enter
into, or permit or suffer to exist, any transaction or arrangement with any
shareholder, member, employee, director, officer, affiliate, or member of
management, except on terms that are reasonably comparable to what Borrowers
could obtain in arm’s-length transactions, with persons who have no relationship
with Borrowers.

     7.12     Capital Expenditures. Make or incur liabilities for Capital
Expenditures exceeding $1,000,000 in fiscal year 2005 (ending March 26, 2005),
or $1,500,000 in subsequent fiscal years during the period from March 27, 2005
to the end of the Term.

     7.13      Catalogue Spending. Exclusive of the amortization of any prepaid
expenses related to the development, printing and mailing of Big Cat, spend in
excess of $300,000 in fiscal year ending March 26, 2005 for the development,
printing and mailing of Big Cat (net of Big Cat advertising rebates). In
subsequent years, the parties will agree in good faith on the annual cap on such
expenses to account for changes in costs to Borrowers.

8. AFFIRMATIVE COVENANTS

          While any of the Obligations remain unpaid, each Borrower must at all
times:

     8.1      Insurance. Maintain adequate fire and extended coverage and
liability insurance covering all of its present and future real and personal
property, including the Collateral, with Lender’s loss payable and
noncontributory mortgagee/secured party clauses in Lender’s favor, protecting
Lender’s interest, as such interest may appear, together with such policies of
business interruption insurance and products liability insurance as Lender may
reasonably request and insurance in accordance with all applicable workers’
compensation laws. Such insurance must be in such form, with such companies, and
in such amounts as is reasonably acceptable to Lender, insuring against
liability for damage to persons or property, and must provide for thirty (30)
days prior written notice to Lender of cancellation or material alteration.
Borrowers must provide Lender with the original policies of insurance for all
such coverages, true copies of the policies or other proof of insurance
reasonably acceptable to Lender, showing that Lender’s interest has properly
been endorsed on the applicable policy. Lender may, in its sole discretion, on
30 days written notice to the Borrowers, require the Borrowers to obtain
additional or different insurance coverages as Lender may reasonably request.

     8.2      Existence; Payment of Taxes and Other Liabilities. Maintain its
corporate existence and pay all taxes, assessments and other governmental
charges against it or its property, and all of its other liabilities, before the
same become delinquent and before penalties accrue on these debts and
obligations except to the extent and so long as the same are being contested in
good faith by appropriate proceedings in such manner as not to cause any
material adverse effect upon its

33



--------------------------------------------------------------------------------



 



financial condition, with adequate reserves provided for such payments, and,
upon demand by Lender, posting with Lender of adequate security to protect
Lender.

     8.3     Accounting Records; Reports. Maintain a standard and modern system
for accounting in accordance with generally accepted accounting principles
consistently applied throughout all accounting periods, and furnish to Lender:

     (a)     borrowing base certificates (each, a “Borrowing Base Certificate”)
on the last Business Day of each week (unless Excess Availability is less than
$750,000, then on a daily basis).

     (b)     sales registers, which must be provided simultaneously with each
Borrowing Base Certificate.

     (c)     Within 20 calendar days after the end of each month, as of the last
day of the preceding month, aging and summary reports of Accounts and accounts
payable in such form and detail as Lender may request.

     (d)     Within 20 calendar days of each month end, a perpetual Inventory
listing in such form and detail as Lender may reasonably request.

     (e)     Within 30 calendar days after the end of each month of each fiscal
year, a consolidated balance sheet of the Borrowers as of the close of each such
month and of the comparable month in the preceding fiscal year, and statements
of income and surplus of the Borrowers for each month and for that part of the
fiscal year ending with each such month and for the corresponding period of the
preceding fiscal year, all in reasonable detail and certified as true and
correct (subject to audit and normal year-end adjustments) by the chief
financial officer of the Borrowers.

     (f)     As soon as available and in any event within 90 calendar days after
the close of each fiscal year of Borrowers, a copy of Borrowers’ consolidated
detailed long-form audit report for such year and accompanying financial
statements, as prepared by independent certified public accountants of
recognized standing selected by the Borrowers and reasonably acceptable to
Lender, together with all management letters, which report shall be accompanied
by an unqualified opinion of such accountants, in form satisfactory to Lender,
to the effect that the financial statements fairly present the financial
condition of the Borrowers and the results of its operations as of the relevant
dates.

     (g)     Within 90 calendar days after the end of each fiscal year of
Borrowers, a schedule showing all insurance policies which the Borrowers had in
force as of the end of such fiscal year, signed by an officer of the Borrowers.

     (h)     (1) As soon as possible and in any event within 30 calendar days
after Borrowers know that any Reportable Event with respect to any Plan has
occurred, a statement of the chief financial officer of the Borrowers setting
forth details as to such Reportable Event and the action which the Borrowers
propose

34



--------------------------------------------------------------------------------



 



to take with respect to the Reportable Event, together with a copy of the notice
of such Reportable Event given to the Pension Benefit Guaranty Corporation,
(2) promptly after the filing with the United States Secretary of Labor or the
Pension Benefit Guaranty Corporation, copies of each annual report with respect
to each Plan administered by the Borrower, promptly after receipt, a copy of any
notices the Borrowers may receive from the Pension Benefit Guaranty Corporation
or the Internal Revenue Service with respect to any Plan administered by the
Borrowers; provided, however, this subpart shall not apply to notices of general
application promulgated by the Pension Benefit Guaranty Corporation or the
Internal Revenue Service; and (4) within five Business Days of filing, copies of
any filings made with the Securities and Exchange Commission, NASDAQ or any
other regulatory or governmental agency.

     (i)     At least 30 calendar days prior to the end of each fiscal year end,
preliminary pro forma cash flow, profit and loss and balance sheet forecasts for
the succeeding 12 month period subject to revision by Parent’s board of
directors within 30 days of the fiscal year end.

     (j)     Within each monthly financial statement delivered by Borrowers, a
letter of “covenant compliance” regarding Borrowers’ obligations under this
Agreement, delivered to Lender and prepared, in form and substance acceptable to
Lender, signed by an officer of Borrowers.

     (k)     Unless sooner requested by Lender, within 90 days of each fiscal
year end, a listing of the names and addresses of each Borrower’s customers
during the prior 12 months.

     (l)     All other reports, documents and information that Lender may
reasonably request.

At Lender’s request, information and reports required to be submitted to Lender
by Borrowers (or Parent on behalf of Borrowers), to the extent practicable,
shall be transmitted by electronic mail and shall be in a record layout format
designated by Lender from time to time. All information sent by electronic mail
shall be deemed an authenticated record sent by the individual and entity whose
electronic mail address is provided thereon as “sender” or initiating party.

     8.4      Inspections. Permit Lender’s representatives to visit and inspect
any of Borrowers’ properties and premises and examine, copy (by electronic or
other means) and abstract any Business Records and Collateral records at any
reasonable time, during business hours, and as often as may be reasonably
desired.

     8.5      Litigation. Promptly furnish Lender, in writing, the details of
all material litigation, legal or administrative proceedings, or other actions
of any nature adversely affecting either Borrower, including, without
limitation, any notices of violation, citation, commencement of administrative
proceeding or similar notice under any applicable Environmental Laws, commenced
after the date hereof, in which more than $50,000.00 is at issue.

35



--------------------------------------------------------------------------------



 



     8.6     Audits and Examinations. Permit Lender’s representatives to conduct
on-site audits and examinations (an “Examination”) of Borrowers’ business
operations and Business Records as often as Lender desires. Borrowers will pay
$850 per day per auditor plus out-of-pocket expenses incurred by Lender for each
Examination performed by or on behalf of Lender. Borrowers shall not be
obligated to pay for more than two Examinations in any one fiscal year subject
to being increased in Lender’s sole discretion. After an Event of Default,
Borrowers shall be obligated to pay for all Examinations.

     8.7     Compliance With Laws. Comply in all respects with all material
applicable laws and regulations, in effect from time to time, including without
limitation all applicable environmental laws and regulations.

     8.8     Maintenance of Properties. Maintain and preserve all of its
properties that are necessary or useful in the proper conduct of its business in
good working order and condition, ordinary wear and tear excepted, and comply at
all times with the provisions of all leases to which it is a party as lessee or
under which it occupies property, so as to prevent any loss or forfeiture
thereof or thereunder.

     8.9     Further Assurances. At Lender’s request, promptly execute or cause
to be executed and delivered to Lender any and all documents, instruments and
agreements deemed necessary or appropriate to facilitate the collection of any
of the Collateral, or otherwise to give effect to or carry out the terms,
conditions or intent of this Agreement (or any agreements or documents referred
to or incorporated herein).

     8.10      Dominion of Funds. All collections of any nature and kind,
including payments and deposits received by Lender and proceeds subject to the
liens and security interests of Lender, including, without limitation, proceeds
realized from the Collateral, will be turned over to Lender in the form received
or, if applicable, deposited into a lockbox or blocked account designated by
Lender.

     8.11     EBITDA Covenant. Achieve EBITDA of at least $1.9 million for the
four fiscal quarters ending December 25, 2004; $2.2 million for the four fiscal
quarters ending March 26, 2005; and $2.5 million at the end of each fiscal
quarter thereafter on a trailing 4 fiscal quarter basis.

     8.12     Fixed Charge Coverage Ratio Covenant. Maintain a Fixed Charge
Coverage Ratio of at least 1.20:1.00 at the end of each fiscal quarter on a
trailing 4 fiscal quarter basis.

9. DEFAULTS

          Without limiting the discretionary nature of Lender’s agreement to
make Revolving Loans, if any one or more of the following events (each an “Event
of Default” and collectively, “Events of Default”) occurs, then Lender’s
obligation to make or accept any Note or any Loan under this Agreement will, at
Lender’s option, immediately terminate, and the unpaid principal balance of, and
accrued interest on, all Obligations will be immediately due and payable,
without further notice of any kind, notwithstanding

36



--------------------------------------------------------------------------------



 



anything contained to the contrary in this Agreement or in any other agreement,
Note or document:

     9.1     Default in Payment of Obligations. The Borrowers fail to make a
payment of any principal or interest when and as due on any Note or any other
Obligations, including the Expenses.

     9.2      Default Under Loan Documents. A default in the performance or
observance of any term, condition or covenant in any Loan Document required to
be observed or performed by either Borrower and which if curable (except for the
providing of timely Borrowing Base Certificates or financial reporting called
for by Section 8.3 which shall not be subject to a cure period), is not cured
within 5 days after either Borrower’s receipt of notice of such default from
Lender.

     9.3     Representations or Statements False. Any representation or warranty
made by either Borrower in this Agreement or any certificate delivered in
accordance with this Agreement, or any financial statement delivered to Lender
proves to have been false in any material respect as of the time when made or
given.

     9.4      Default on Other Debt. Either Borrower fails to pay all or any
part of the principal of or interest on any indebtedness of or assumed by such
Borrower for borrowed money as and when due and payable, whether at maturity, by
acceleration or otherwise, and such default is not cured within the period of
grace, if any, specified in the documents(s) evidencing such indebtedness.

     9.5     Judgments. A judgment is entered against either Borrower which,
together with other outstanding judgments entered against the Borrowers, exceeds
in the aggregate $100,000, and remains outstanding and unsatisfied, unbonded or
unstayed for 10 days after the date of entry of such judgment.

     9.6      Bankruptcy; Insolvency. Either Borrower: (a) becomes insolvent; or
(b) is unable, or admits in writing its or their inability to pay debts as they
generally mature; or (c) makes a general assignment for the benefit of creditors
or to an agent authorized to liquidate any substantial amount of its or their
property; or (d) files on its behalf or consents to an Insolvency Proceeding; or
(e) has an Insolvency Proceeding filed or instituted against it that is not
stayed or dismissed within 30 days after it is filed or instituted; or
(f) applies to a court for the appointment of a receiver, trustee or custodian
for any of its or their assets; or (i) has a receiver, trustee or custodian
appointed for any of its or their assets (with or without their respective
consent). Provided, however, this Agreement will be deemed terminated
immediately upon the entry of an order for relief in any proceeding under title
11 of the United States Code without any action by Lender and in the event of an
involuntary proceeding under such statute, Lender will be under no obligation to
continue financing hereunder from and after the involuntary proceeding.

     9.7     Reportable Event. If any Reportable Event occurs and continues for
30 days or any Plan is terminated within the meaning of Title IV of ERISA, or a
trustee is appointed by the appropriate United States District Court to
administer any Plan, or the

37



--------------------------------------------------------------------------------



 



Pension Benefit Guaranty Corporation institutes proceedings to terminate any
Plan or to appoint a trustee to administer any Plan.

     9.8      Material Loss or Material Adverse Effect. Either Borrower suffers
(i) a casualty as to any material asset or assets used in the conduct of such
Borrower’s business which is not, except for deductibles acceptable to Lender,
fully covered by insurance conforming to the requirements of this Agreement; or
(ii) an event or occurrence that results in a Material Adverse Effect.

     9.9     Government Lien. A notice of lien, levy or assessment is filed of
record with respect to any of Borrowers’ assets by the United States’ or
Canadian government, or any department, agency or instrumentality thereof, or by
any state, province, county, municipal or other governmental agency or any tax
or debt owing at any time hereafter to anyone becomes a lien, whether choate or
otherwise, upon any of either Borrower’s assets and the same is not paid on the
payment date thereof and, unless such lien, levy or assessment could in Lender’s
counsel’s reasonable opinion, take priority over Lender’s security interest,
Borrowers do not obtain a release or discharge the same within 30 days after
notice or filing of the same.

     9.10     Material Impairment. There is a material impairment of the value
or priority of Lender’s security interests in the Collateral.

     9.11     Levy or Attachment. Any material portion of either Borrower’s
assets is attached, seized, subjected to a writ or distress warrant, or is
levied upon, or comes into the possession of any judicial officer.

     9.12      Intentionally Omitted.

     9.13      Intentionally Omitted.

     9.14      Default By Third Parties. If any guarantor, or any other party to
any agreement or instrument with or in favor of Lender entered into or delivered
in connection with the Loans or the Collateral materially defaults under any
such agreement or instrument.

     9.15     Intentionally Omitted.

     9.16     Indictment – Forfeiture. The conviction by any governmental
authority against either Borrower or any of its officers or directors, under any
applicable criminal or civil regulatory law where the penalties levied against
either Borrower include a fine, penalty or forfeiture of more than $100,000 of
property of either Borrower and/or the imposition of any stay or other order,
the effect of which could be to restrain in any material way the conduct by
either Borrower of its business in the ordinary course.

     9.17      Challenge to Loan Documents.

     (a)     Any challenge by or on behalf of either Borrower or any guarantor
to the validity of any Loan Documents or the applicability or enforceability of
any Loan Document strictly in accordance with the subject Loan Document’s terms
or

38



--------------------------------------------------------------------------------



 



which seeks to void, avoid, limit, or otherwise adversely affect any security
interest or lien created by or in any Loan Document or any payment made pursuant
thereto.

     (b)     Any final determination by any court or any other judicial or
government authority that any Loan Document is not enforceable in accordance
with the subject Loan Document’s terms or which voids, avoids, limits, or
otherwise adversely affects any security interest or lien created by any Loan
Document or any payment made pursuant thereto.

10. REMEDIES ON OCCURRENCE OF AN EVENT OF DEFAULT

     10.1     Right and Remedies. Upon the occurrence of an Event of Default
(not cured within the time or grace period specifically provided in Section 9)
and subject to any provisions of the PPSA or the BIA applicable to Subsidiary or
its assets, Lender has all rights and remedies provided by law, and all such
rights and remedies granted under any security agreement relating to the
Collateral, and under all other existing and future agreements between Lender
and the Borrowers. All such rights and remedies are cumulative. Upon the
occurrence of an Event of Default, Lender may, at its election, without notice
of its election and without demand, do any one or more of the following, all of
which are authorized by Borrowers:

     (a)     Declare all Obligations, whether evidenced by this Agreement, the
Notes, any of the other Loan Documents or otherwise, immediately due and payable
in full;

     (b)     Cease making Loans or advances under this Agreement, any of the
other Loan Documents or any other agreement between either Borrower and Lender;

     (c)     Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of Lender, but without affecting Lender’s
rights, security interests and mortgages in the Collateral and without affecting
the Obligations;

     (d)     Settle or adjust disputes and claims directly with Account Debtors
for amounts and upon terms which Lender considers advisable and, in such cases,
Lender will credit Borrowers’ loan account with only the net amounts received by
Lender in payment of such disputed Accounts, after deducting all Expenses
incurred or expended in connection therewith;

     (e)     Cause Borrowers to hold all returned Inventory in trust for Lender,
segregate all returned Inventory from all other property of Borrowers or in
Borrowers’ possession and conspicuously label said returned Inventory as the
property of Lender;

     (f)     Without notice to or demand upon Borrowers, make such payments and
do such acts as Lender considers necessary or reasonable to protect its

39



--------------------------------------------------------------------------------



 



security interest in the Collateral. Borrowers agree to assemble the Collateral
if Lender so requires and to deliver or make the Collateral available to Lender
at a place designated by Lender. Borrowers authorize Lender to enter any
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest or compromise any
encumbrance, charge or lien that in Lender’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith;

     (g)     Subject to any requirements or limitations under the PPSA or the
BIA applicable to Subsidiary or its assets, without notice to Borrowers (such
notice being expressly waived) and without constituting a retention of any
Collateral in satisfaction of an obligation (within the meaning of the Uniform
Commercial Code or the PPSA, as applicable), hold or set off and apply to the
Obligations any and all (i) balances and deposits of Borrowers held by Lender
(including any amounts received in a lockbox or blocked account), or
(ii) indebtedness at any time owing to or for the credit or the account of
Borrowers held by Lender;

     (h)     Subject to any requirements or limitations under the PPSA or the
BIA applicable to Subsidiary or its assets, hold, or set off and apply, as cash
collateral, any and all balances and deposits of either Borrower held by Lender
(including any amounts received in a lockbox or blocked account) to secure the
Obligations;

     (i)     Subject to any requirements or limitations under the PPSA or the
BIA applicable to Subsidiary or its assets, ship, reclaim, recover, store,
finish, maintain, repair, prepare for sale, advertise for sale and sell the
Collateral (in the manner provided for herein). Lender is hereby granted a
license and right to use, without charge, Borrowers’ respective labels, patents,
copyrights, rights of use of any name, trade secrets, trade names, trademarks,
service marks, and advertising matter, or any property of a similar nature, as
it pertains to the Collateral, in completing production of, advertising for sale
and selling any Collateral. Borrowers’ rights under all licenses and all
franchise agreements shall inure to Lender’s benefit;

     (j)     Subject to any requirements or limitations under the PPSA or the
BIA applicable to Subsidiary or its assets, sell the Collateral at either a
public or private sale, or both, by way of one or more contracts or
transactions, for cash or on terms, in such manner and at such places (including
Borrowers’ premises) as Lender determines is commercially reasonable. It is not
necessary that the Collateral be present at any such sale;

     (k)     Subject to any requirements or limitations under the PPSA or the
BIA applicable to Subsidiary or its assets, Lender shall give notice of the
disposition of the Collateral as follows:

     (1)     Lender shall give the Borrowers and each holder of a security
interest in the Collateral who has filed with Lender a written

40



--------------------------------------------------------------------------------



 



request for notice, a notice in writing of the time and place of public sale or,
if the sale is a private sale or some other disposition other than a public sale
is to be made, then the time on or after which the private sale or other
disposition is to be made;

     (2)     The notice will be personally delivered or mailed, postage prepaid,
to Borrowers as provided in Section 12.8, at least ten Business Days before the
date fixed for the sale, or at least ten Business Days before the date on or
after which the private sale or other disposition is to be made, unless the
Collateral is perishable or threatens to decline speedily in value. Notice to
persons other than Borrowers claiming an interest in the Collateral shall be
sent to such addresses as they have furnished to Lender;

     (l)     Subject to any requirements or limitations under the PPSA or the
BIA applicable to Subsidiary or its assets, Lender may credit bid and purchase
at any public sale;

     (m)     Subject to any requirements or limitations under the PPSA or the
BIA applicable to Subsidiary or its assets, any deficiency that exists after
disposition of the Collateral as provided above shall be paid immediately by
Borrowers. Any excess will be remitted without interest by Lender to the party
or parties legally entitled to such excess; and

     (n)     In addition to the foregoing, Lender shall have all rights and
remedies provided by law and any rights and remedies contained in any other Loan
Documents. All such rights and remedies shall be cumulative.

     10.2      No Waiver. No delay on the part of Lender in exercising any
right, power or privilege under this Agreement or any Loan Document shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege under this Agreement or otherwise, preclude other or further
exercise of the right, power or privilege or the exercise of any other right,
power or privilege.

11. CROSS-GUARANTY.

     11.1     Guaranty. Each Borrower hereby acknowledges and agrees that such
Borrower is jointly and severally liable for, and hereby absolutely and
unconditionally guarantees to Lender and its successors and assigns, the full
and prompt payment (whether at stated maturity, by acceleration or otherwise)
and performance of, all Obligations owed or hereafter owing to Lender by the
other Borrowers. Each Borrower agrees that its guaranty obligation hereunder is
a guaranty of payment and performance and not of collection, and that its
obligations under Section 11 shall be absolute and unconditional, irrespective
of, and unaffected by,

     (a)     the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any

41



--------------------------------------------------------------------------------



 



other agreement, document or instrument to which any Borrower is or may become a
party;

     (b)     the absence of any action to enforce this Agreement (including
Section 11) or any other Loan Document or the waiver or consent by Lender with
respect to any of the provisions thereof; or

     (c)     the existence, value or condition of, or failure to perfect its
lien or security interest against, any security for the Obligations or any
action, or the absence of any action, by Lender in respect thereof (including,
without limitation, the release of any such security); or

     (d)     any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor, it being
agreed by each Borrower that its obligations under Section 11 shall not be
discharged until the payment and performance, in full, of the Obligations has
occurred. Each Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder. Each
Borrower expressly waives all rights it may have now or in the future under any
statute, or at common law, or at law or in equity, or otherwise, to compel
Lender to proceed in respect of the Obligations guaranteed hereunder against any
other Borrower or any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, such Borrower. Each Borrower agrees that any notice or
directive given at any time to Lender which is inconsistent with the waiver in
the immediately preceding sentence shall be null and void and may be ignored by
Lender, and, in addition, may not be pleaded or introduced as evidence in any
litigation relating to this Agreement (including Section 11) for the reason that
such pleading or introduction would be at variance with the written terms of
this Agreement (including Section 11), unless Lender has specifically agreed
otherwise in writing. It is agreed among each Borrower and Lender that the
foregoing waivers are of the essence of the transaction contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of
Section 11 and such waivers, Lender would decline to enter into this Agreement.

     11.2      Demand by Lender. In addition to the terms of the guaranty set
forth in Section 11.1 hereof, and in no manner imposing any limitation on such
terms, it is expressly understood and agreed that, if the then outstanding
principal amount of the Obligations under this Agreement (together with all
accrued interest thereon) is declared to be immediately due and payable, then
each Borrower shall, without demand, pay to the holders of the Obligations the
entire outstanding Obligations due and owing to such holders. Payment by any
Borrower shall be made to Lender, to be credited and applied to the Obligations,
in immediately available Federal funds to an account designated by Lender or at
the address set forth herein for the giving of notice to Lender or at any other
address that may be specified in writing from time to time by Lender.

42



--------------------------------------------------------------------------------



 



     11.3      Enforcement of Guaranty. Each Borrower agrees that in no event
shall Lender have any obligation (although it is entitled, at its option) to
proceed against any other Borrower or any other person or any real or personal
property pledged to secure the Obligations before seeking satisfaction from such
Borrower, and Lender may proceed, prior or subsequent to, or simultaneously
with, the enforcement of Lender’s rights under Section 11, to exercise any right
or remedy which it may have against any property, real or personal, as a result
of any lien or security interest it may have as security for all or any portion
of the Obligations.

     11.4     Waiver. In addition to the waivers contained in Section 11.1
hereof, each Borrower waives, and agrees that it shall not at any time insist
upon, plead or in any manner whatever claim or take the benefit or advantage of,
any appraisal, valuation, stay, extension, marshaling of assets or redemption
laws, or exemption, whether now or at any time hereafter in force, which may
delay, prevent or otherwise affect the performance by such Borrower of the
Obligations guaranteed under, or the enforcement by Lender of, Section 11. Each
Borrower hereby waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Obligations, acceptance of further security, release of
further security, composition or agreement arrived at as to the amount of, or
the terms of, the Obligations, notice of adverse change in the other Borrower’s
financial condition or any other fact which might materially increase the risk
to such Borrower) with respect to any of the Obligations guaranteed hereunder or
all other demands whatsoever and waives the benefit of all provisions of law
which are or might be in conflict with the terms of Section 11. Each Borrower
represents, warrants and agrees that, as of the date hereof, its obligations
under Section 11 are not subject to any offsets or defenses against Lender or
any other Borrower of any kind. Each Borrower further agrees that its
obligations under Section 11 shall not be subject to any counterclaims, offsets
or defenses against Lender or against any other Borrower of any kind which may
arise in the future.

     11.5     Benefit of Guaranty. Each Borrower agrees that the provisions of
Section 11 are for the benefit of Lender and its successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower and Lender, the obligations of any such other Borrower under the
Loan Documents. In the event all or any part of the Obligations are transferred,
endorsed or assigned by Lender to any person or persons, any reference to
“Lender” herein shall be deemed to refer equally to such person or persons.

     11.6      Reinstatement. The provisions of Section 11 shall remain in full
force and effect and continue to be effective should any petition be filed by or
against either Borrower for liquidation or reorganization, should either
Borrower become insolvent or make an assignment for the benefit of creditors or
should a receiver or trustee be appointed for all or any significant part of
either Borrower’s assets, and shall continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by Lender, whether as a
“voidable preference”, “fraudulent conveyance”, or otherwise, all as though such
payment or performance had not been made. In the event that any

43



--------------------------------------------------------------------------------



 



payment, or any part thereof, is rescinded, reduced, restored or returned, the
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.

     11.7      Subordination of Subrogation, Etc. Notwithstanding anything to
the contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 11.11, each Borrower hereby:

     (a)     expressly and irrevocably subordinates to Lender, to the fullest
extent possible at all times prior to the expiration or termination of this
Agreement, on behalf of itself and its successors and assigns (including any
surety) any and all rights at law or in equity to subrogation, reimbursement,
exoneration, contribution, indemnification, set off or any other rights that
could accrue to a surety against a principal, to a guarantor against a
principal, to a guarantor against a maker or obligor, to an accommodation party
against the party accommodated, to a holder or transferee against a maker, or to
the holder of any claim against any person, and which such Borrower may have or
hereafter acquire against any other Borrower or any person in connection with or
as a result of such Borrower’s performance of Section 11, or any other documents
to which such Borrower is a party or otherwise and agrees not to exercise any of
such rights until the Obligations have been Paid in Full;

     (b)     expressly and irrevocably subordinates to Lender any “claim” (as
such term is defined in the United States Bankruptcy Code) of any kind against
any other Borrower, and further agrees that it shall not have or assert any such
rights against any person (including any surety), either directly or as an
attempted set off to any action commenced against such Borrower by Lender or any
other person until the Obligations are fully and finally paid.

     (c)     acknowledges and agrees (i) that this subordination is intended to
benefit Lender and shall not limit or otherwise affect such Borrower’s liability
hereunder or the enforceability of Section 11 and (ii) that Lender and its
respective successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 11.7.

     11.8      Election of Remedies. If Lender, under applicable law, proceeds
to realize its benefits under any of the Loan Documents giving Lender a lien or
security interest upon any Collateral, (whether owned by any Borrower or by any
other person), either by judicial foreclosure or by non-judicial sale or
enforcement, Lender may, at its sole option, determine which of its remedies or
rights it may pursue without affecting any of its rights and remedies under
Section 11. If, in the exercise of any of its rights and remedies, Lender shall
forfeit any of its rights or remedies, including its right to enter a deficiency
judgment against any Borrower or any other person, whether because of any
applicable laws pertaining to “election of remedies” or the like, each Borrower
hereby consents to such action by Lender and waives any claim based upon such
action, even if such action by Lender shall result in a full or partial loss of
any rights of subrogation which each Borrower might otherwise have had but for
such action by Lender. Any election of remedies which results in the denial or
impairment of the

44



--------------------------------------------------------------------------------



 



right of Lender to seek a deficiency judgment against either Borrower shall not
impair the other Borrower’s obligation to pay the full amount of the
Obligations. In the event Lender shall bid at any foreclosure or trustee’s sale
or at any private sale permitted by law or the Loan Documents, Lender may bid
all or less than the amount of the Obligations and the amount of such bid need
not be paid by Lender but shall be credited against the Obligations. The amount
of the successful bid at any such sale, if Lender or any other party is the
successful bidder, shall be conclusively deemed to be the fair market value of
the Collateral and the difference between such bid amount and the remaining
balance of the Obligations shall be conclusively deemed to be the amount of the
Obligations guaranteed under Section 11, notwithstanding that any present or
future law or court decision or ruling may have the effect of reducing the
amount of any deficiency claim to which Lender might otherwise be entitled but
for such bidding at any such sale.

     11.9      Continuing Guaranty. Each Borrower agrees that the guaranty set
forth in Section 11 is a continuing guaranty and shall remain in full force and
effect until the payment and performance in full of the Obligations.

     11.10      Limitation. Notwithstanding any provision herein contained to
the contrary, each Borrower’s liability under Section 11 shall be limited to an
amount not to exceed as of any date of determination the lesser of:

          (i)     the net amount of all Loans advanced to the other Borrower
under this Agreement and then re-loaned or otherwise transferred to such
Borrower; or

          (ii)     the amount which could be claimed by the Lender from such
Borrower under Section 11 without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law after taking into account, among other things,
such Borrower’s right of contribution and indemnification from the other
Borrower under Section 11.11 hereof.

     11.11      Contribution with Respect to Guaranty Obligations.

     (a)     To the extent that any Borrower shall make a payment under
Section 11 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by the other Borrowers, exceeds the amount which such Borrower would otherwise
have paid if each Borrower had paid the aggregate Obligations satisfied by such
Guarantor Payment in the same proportion that such Borrower’s “Allocable Amount”
(as defined below) (as determined immediately prior to such Guarantor Payment)
bore to the aggregate Allocable Amounts of each of the Borrowers as determined
immediately prior to the making of such Guarantor Payment, then such Borrower
shall be entitled to receive contribution and indemnification payments from, and
be reimbursed by, the other Borrowers for

45



--------------------------------------------------------------------------------



 



the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

     (b)     As of any date of determination, the “Allocable Amount” of any
Borrower shall be equal to the maximum amount of the claim which could then be
recovered from such Borrower under Section 11 without rendering such claim
voidable or avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law of the United States, Canada or
any political subdivision thereof.

     (c)     This Section 11.11 is intended only to define the relative rights
of Borrowers and nothing set forth in this Section 11.11 is intended to or shall
impair the obligations of Borrowers, jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement. Nothing contained in this Section 11.11 shall limit the
liability of any Borrower to pay any Loans made to that Borrower and accrued
interest, and Expenses with respect thereto for which such Borrower shall be
primarily liable.

     (d)     The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Borrower to which such
contribution and indemnification is owing.

     (e)     The rights of the parties under this Section 11.11 shall be
exercisable from and after the Obligations have been Paid in Full.

     11.12     Liability Cumulative. The liability of Borrowers under Section 11
is in addition to and shall be cumulative with all liabilities of each Borrower
to Lender under this Agreement and the other Loan Documents to which such
Borrower is a party or in respect of any Obligations or obligation of the other
Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

12. GENERAL TERMS

     12.1     Expenses, Fees and Costs; Indemnification.

     (a)     The Borrowers are responsible for the payment of all Expenses. The
Borrowers also agree to indemnify Lender for any and all Claims that may be
imposed on, incurred by or asserted against Lender in connection with this
Agreement or any Loan Document or transaction contemplated hereby or thereby or
the business relationship between Lender and Borrowers.

     (b)     Borrowers’ obligation to pay the Expenses and all of the
reimbursement obligations and indemnification obligations provided for in this
Section 12.1 are part of the Obligations, are secured by all of the Collateral,
and survive the repayment of the Obligations.

46



--------------------------------------------------------------------------------



 



     12.2     Successors. The provisions of this Agreement shall inure to the
benefit of and be binding upon any successor to any of the parties to this
Agreement and shall extend and be available to any holder of the Notes;
provided, however, that persons or entities which succeed to the rights of the
Borrowers under this Agreement shall not be entitled to enforce any rights or
remedies of Borrowers under or by reason of the terms of this Agreement, or any
other agreement referred to or incorporated by reference into this Agreement,
unless they shall have obtained Lender’s prior written consent to succeed to
such rights.

     12.3      Assignments and Participations. Borrowers consent to Lender’s
sale of participations in the Loans and to Lender’s assignment of the Loan
Documents or any interest therein to any third party. Borrowers also acknowledge
and agree that any participation will give rise to a direct obligation of
Borrowers to the participant and the participant shall, for purposes of
Section 12.1, be considered to be “Lender.”

     12.4      Waivers by Borrowers. Except as otherwise provided for in this
Agreement or by applicable law, Borrowers waive: (a) presentment, demand and
protest and notice of presentment, dishonor, notice of intent to accelerate,
notice of acceleration, protest, default, nonpayment, maturity, release,
compromise, settlement, extension or renewal of any or all commercial paper,
accounts, contract rights, documents, instruments, chattel paper and guaranties
at any time held by Lender on which Borrowers may in any way be liable, and
hereby ratifies and confirms whatever Lender may do in this regard, (b) all
rights to notice and a hearing prior to Lender’s taking possession or control
of, or to Lender’s replevy, attachment or levy upon, the Collateral or any bond
or security which might be required by any court prior to allowing Lender to
exercise any of its remedies, and (c) the benefit of all valuation, appraisal
and exemption laws.

     12.5      Anti-Waiver; Amendments; and Cumulative Remedies Provisions. No
failure or delay on the part of Lender or the holder of the Notes in the
exercise of any power or right, and no course of dealing between the Borrowers
and Lender or the holder of any Note, shall operate as a waiver of such power or
right, nor shall any single or partial exercise of any power or right preclude
other or further exercise thereof or the exercise of any other power or right.
The remedies provided for herein are cumulative and not exclusive of any
remedies which may be available to Lender at law or in equity. No notice to or
demand on the Borrowers not required hereunder or under any Note or other
agreement shall in any event entitle the Borrowers to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of Lender or the holder of any Note to any other or further action in any
circumstances without notice or demand. Any waiver of any provision of this
Agreement, the Notes or other agreement, and any consent to any departure by the
Borrowers from the terms of any provision of this Agreement, the Notes or other
agreement, shall be effective only in the specific instance and for the specific
purpose for which given. Neither this Agreement nor the Notes or other agreement
nor any terms hereof or thereof may be changed, waived, discharged or terminated
unless such change, waiver, discharge or termination is in writing signed by the
Borrowers and Lender.

47



--------------------------------------------------------------------------------



 



     12.6     Controlling Law. Except to the extent Ontario law governs the
creation, perfection or enforcement of Lender’s security interest in or to
Subsidiary’s Collateral, this Agreement, the Notes and any other agreements
between the parties shall be governed by and construed in accordance with the
internal laws of the State of Michigan applicable to contracts made and
performed within Michigan without regard to conflict of laws provisions.

     12.7     Counterparts. This Agreement may be signed in any number of
counterparts with the same effect as if all signatures were upon the same
instrument.

     12.8      Notices. All communications or notices that are required or may
be given under this Agreement shall be deemed effective if made in writing
(including telecommunications) and, if to Borrowers, addressed to them at the
address set forth at the beginning of this Agreement, with a copy to James
Jenkins, Harter, Secrest & Emery LLP, 1600 Bausch & Lomb Place, Rochester, New
York 14604-2711, and if to Lender, addressed to it at the address specified at
the beginning of this Agreement, and a copy to Donald F. Baty, Jr., Honigman
Miller Schwartz & Cohn LLP, 2290 First National Building, 660 Woodward Avenue,
Detroit, Michigan 48226, and delivered by any of the following means: (a) hand
delivery, (b) registered or certified mail, postage prepaid, with return receipt
requested, (c) first class or express mail, postage prepaid, (d) Federal
Express, or like overnight courier service, or (e) facsimile, telex or other
wire transmission with request for assurance of receipt in a manner typical with
respect to communications of that type. Notice made in accordance with this
section shall be deemed delivered on receipt if delivered by hand or wire
transmission, on the third Business Day after mailing if mailed by first class,
registered or certified mail, or on the next Business Day after mailing or
deposit with an overnight courier service if delivered by express mail or
overnight courier.

     12.9     Loan Agreement Controls. Excluding the Canadian Security Documents
that shall govern and control Lender’s rights and remedies against Subsidiary’s
Collateral, notwithstanding anything contained in any other agreement referred
to in this Agreement or in any other agreement now existing between Lender and
the Borrowers to the contrary, in the event of any express conflict between the
terms and provisions of such other agreement and those contained in this
Agreement, the terms of this Agreement shall govern and control. Notwithstanding
the foregoing, this Agreement and the Canadian Security Documents are intended
to be interpreted together such that Lender has a first priority lien, security
interest and charge on and against all of each Borrower’s personal property,
wherever located and whenever acquired.

     12.10     Partial Invalidity. The unenforceability for any reason of any
provision of this Agreement shall not impair or limit the operation or validity
of any other provisions of this Agreement or any other existing or future
agreements between Lender and Borrowers.

     12.11      Legal Rate Adjustment. This Agreement, the Notes and all other
Loan Documents between the Borrowers and Lender are expressly limited so that in
no event whatsoever shall the amount of interest paid or agreed to be paid to
Lender exceed the highest rate of interest permissible under applicable law. If,
from any circumstances,

48



--------------------------------------------------------------------------------



 



fulfillment of any provision of this Agreement or the Notes at the time
performance of such provisions shall be due, shall involve exceeding the
interest limitation validly prescribed by law which a court of competent
jurisdiction may deem applicable to this Agreement and any Loans under this
Agreement, then the obligation to be fulfilled shall be reduced to an amount
computed at the highest rate of interest permissible under applicable law, and
if, for any reason whatsoever, Lender shall ever receive as interest an amount
which would be deemed unlawful under applicable law, such interest shall be
automatically applied to the payment of the principal of the Notes, as the case
may be (whether or not then due and payable), and not to the payment of
interest, or shall be refunded to the Borrowers, if such principal has been paid
in full.

     12.12     Setoff. In addition to any rights and remedies of Lender provided
by law, Lender has the right, without prior written notice to the Borrowers, any
such notice being expressly waived by Borrowers to the extent permitted by
applicable law, upon the occurrence of any Event of Default and so long as such
Event of Default is continuing, to set off and apply against any Obligations,
whether matured or unmatured, of the Borrowers to Lender, any amount owing by
Lender to Borrowers, at or at any time after the happening of any of the above
mentioned events, and such right of setoff may be exercised by Lender against
Borrowers or against any assignee for the benefit of creditors, receiver, or
execution, judgment or attachment creditor of Borrowers, or against anyone else
claiming through or against the Borrowers of such assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff has not been exercised by
Lender prior to the making, filing or issuance or service upon Lender of, or of
notice of, assignment for the benefit of creditors, appointment or application
for the appointment of a receiver, or issuance of execution, subpoena or order
or warrant.

     12.13      No Marshalling. Borrowers, on their own behalf and on behalf of
their respective successors and assigns hereby expressly waive all rights, if
any, to require a marshalling of assets by Lender or to require that Lender
first resort to some or any portion of the Collateral before foreclosing upon,
selling or otherwise realizing on any other portion thereof.

     12.14      Judgment Currency. If, for the purposes of obtaining judgment in
any court, it is necessary to convert a sum due to a Lender in any currency (the
“Original Currency”) into another currency (the “Other Currency”), the parties
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which, in accordance with normal banking
procedures, Lender could purchase the Original Currency with the Other Currency
on the Business Day preceding the day on which final judgment is given or, if
permitted by applicable law, on the day on which the judgment is paid or
satisfied. The obligations of the Borrowers in respect of any sum due in the
Original Currency from it to the Lender under any of the Loan Documents shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Lender of any sum
adjudged to be so due in the Other Currency, the Lender may, in accordance with
normal banking procedures, purchase the Original Currency with such Other
Currency. If the amount of the Original Currency so purchased is less than the
sum originally due to the Lender in the Original Currency, the Borrowers agree,
as a separate obligation and

49



--------------------------------------------------------------------------------



 



notwithstanding the judgment, to indemnify the Lender, against any loss, and, if
the amount of the Original Currency so purchased exceeds the sum originally due
to the Lender in the Original Currency, the Lender shall remit such excess to
the Borrowers.

     12.15      Reinstatement of Obligations and Security. To the extent that
either Borrower makes any payment to Lender or Lender receives any payment(s) or
proceeds of Accounts or other Collateral for Borrowers’ benefit, which
payment(s) or proceeds or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside and/or required to be
repaid to a trustee, receiver or any other party under any bankruptcy law,
state, provincial or federal law, common law or equitable doctrine, then, to the
extent of such payment(s) or proceeds received, the Borrowers’ obligations or
part thereof intended to be satisfied thereby shall be reinstated and continue
in full force and effect, and all collateral security therefor shall remain in
full force and effect (or be reinstated), as if such payment(s) or proceeds had
not been received by Lender, and an appropriate adjustment to Borrowers’ loan
balance may be recorded, until payment shall have been made to Lender, which
payment shall be due on demand.

     12.16     Survival; Reliance. All agreements, representations and
warranties made in this Agreement (and all agreements referred to or
incorporated herein) shall survive the execution of this Agreement (and all
documents and agreements referred to or incorporated herein) and the making of
the Loans and the execution and delivery of the Notes. Notwithstanding anything
in this Agreement (or any documents or agreements referred to or incorporated
herein) to the contrary, no investigation or inquiry by any party with respect
to any matter which is the subject of any representation, warranty, covenant or
other agreement set forth herein or therein is intended, nor shall it be
interpreted, to limit, diminish or otherwise affect the full scope and effect of
any such representation, warranty, covenant or other agreement. All terms,
covenants, agreements, representations and warranties of the Borrowers made
herein (or in any documents or agreements referred to or incorporated herein),
or in any certificate or other document delivered pursuant hereto shall be
deemed to be material and to have been relied upon by Lender, notwithstanding
any investigation heretofore or hereafter made by Lender or its agents.

     12.17      Interpretation. This Agreement (and all agreements referred to
or incorporated into this Agreement) are being entered into among competent
persons, who are experienced in business and represented by counsel, and has
been reviewed by the parties and their counsel. Therefore, any ambiguous
language in this Agreement (and all agreements referred to or incorporated
herein) will not necessarily be construed against any particular party as the
drafter of such language.

     12.18      Independence of Covenants. All covenants hereunder are to be
given independent effect so that if a particular action or condition is not
permitted by any such covenant, the fact that it would be permitted by an
exception to, or would be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a default or an Event of Default if such
action is taken or such condition exists.

50



--------------------------------------------------------------------------------



 



     12.19      Communication with Accountants. Borrowers authorize Lender to
communicate directly with its independent certified public accountants including
BDO Siedman, LLP and authorizes all such accountants to make available to Lender
all financial statements and other supporting financial documents and schedules
with respect to the business, financial condition and other affairs of
Borrowers. At or before the initial Revolving Loans are made, Borrowers shall
deliver a letter addressed to and acknowledged by such accountants instructing
them to make available to Lenders such information and records as Lender may
reasonably request and to otherwise comply with the provisions of this
Section 12.19. After the closing date, if Borrowers engages the services of
accountants other than PriceWaterhouseCoopers, Borrowers shall deliver a letter
addressed to and acknowledged by such accountants containing the same terms and
provisions as the letter described above.

     12.20      Illegality and Impossibility. In the event that any applicable
law, treaty, rule or regulation (whether domestic or foreign) now or hereafter
in effect and whether or not presently applicable to Lender, or any
interpretation or administration thereof by any governmental authority charged
with the interpretation or administration thereof, or compliance by Lender with
any request or directive of such authority (whether or not having the force of
law), including, without limitation, exchange controls, shall make it unlawful
or impossible for Lender to maintain any loan or transaction under this
Agreement, the Borrowers shall, upon receipt of notice thereof from Lender,
immediately repay in full the then outstanding principal amount of all Loans so
affected, together with all accrued interest thereon to the date of payment.
This provision is for the benefit of Lender and is not intended to increase the
yield to Lender above the rates of interests provided for in this Agreement.
This Section shall apply only as long as such illegality exists. Lender shall
use reasonable, lawful efforts to avoid the impact of such law, treaty, rule or
regulation.

     12.21      Copies and Facsimiles. Each Loan Document and all documents and
paper which relate thereto which have been or may be in the future furnished to
the Lender may be reproduced by any photographic, microfilm, xerographic,
digital imaging, or other process, and Lender may destroy any document so
reproduced. Any such reproduction shall be admissible in evidence as the
original itself in any judicial or administration proceeding (whether or not the
original is in existence and whether or not such reproduction was made in the
regular course of business). Any facsimile which bears proof of transmission
shall be binding on the party which or on whose behalf such transmission was
initiated and likewise shall be so admissible in evidence as if the original of
such facsimile had been delivered to the party which or on whose behalf such
transmission was received.

     12.22      Communication with Customers. Upon the occurrence and during the
continuance of an Event of Default, Borrowers authorize Lender to communicate
directly with their customers regarding Borrowers and Borrowers’ business
relationship and authorizes Lender to obtain, and the customers to provide,
information and documentation regarding Borrowers’ performance of their
contracts, purchase orders and other obligations to such customers; provided,
however, that the foregoing shall not limit, in any way, Lender’s right to
communicate with customers for purposes of verifying Accounts.

51



--------------------------------------------------------------------------------



 



     12.23      Certain Rules of Construction. For purposes of this Agreement:

     (a)     Certain References. The words “herein,” “hereof” and “hereunder,”
and words of similar import, refer to this Agreement as a whole and not to any
particular provision of this Agreement, and references to Sections, Paragraphs
and Exhibits, and similar references, are to Sections or Paragraphs of, or
Exhibits to, this Agreement unless otherwise specified.

     (b)     General Rules. Unless the context otherwise requires: (i) the
singular includes the plural, and vice versa; (ii) all pronouns and any
variations thereof refer to the masculine, feminine or neuter, as the identity
of the person or persons may require; (iii) all definitions and references to an
agreement, instrument or document means such agreement, instrument or document
together with all exhibits and schedules thereto and any and all amendments,
restatements, supplements, replacements, or modifications thereto as the same
may be in effect at the time such definition or reference is applicable for any
purpose; (iv) all references to any party shall include such party’s successors
and permitted assigns; (v) “include”, “includes”, and “including” are to be
treated as if followed by “without limitation” whether or not they are followed
by these words or words with a similar meaning; and (vi) attorneys’ fees shall
include allocated costs of in-house counsel.

     (c)     Accounting Terms and Determinations. Except as otherwise provided
in this Agreement, all accounting terms used in this Agreement must be
interpreted, all accounting determinations hereunder must be made, and all
financial statements required to be delivered hereunder must be prepared in
accordance with generally accepted accounting principles; provided that, if
Borrowers adopt a change in accounting principles (including any changes in
generally accepted accounting principles) from those used in preparing the
financial statements of Borrowers or that affects in any material respect (as
determined by Lender) the computation of or compliance with any of the
provisions of this Agreement, then this Agreement shall be amended by the
parties in good faith to modify such provisions to take account of such change
in accounting principles for the purpose of computing any financial covenants,
restrictions or ratios in this Agreement. Unless otherwise noted, all accounting
terms shall be interpreted and applied on a consolidated basis for both
Borrowers, according to GAAP.

     (d)     Uniform Commercial Code. All other terms contained in this
Agreement shall have, when the context so indicates, the meanings provided for
by the Uniform Commercial Code as adopted in the State of Michigan to the extent
such terms are used or defined in the statute.

     (e)     Headings. The headings of the various subdivisions hereof are for
convenience of reference only and shall in no way modify or affect the
interpretation of any of the terms or provisions hereof.

52



--------------------------------------------------------------------------------



 



     12.24     Entire Agreement of the Parties. This Agreement, including all
agreements referred to or incorporated into this Agreement and all recitals in
this Agreement (which recitals are incorporated as covenants of the parties),
constitute the entire agreement between the parties relating to the subject
matter of this Agreement. This Agreement supersedes all prior agreements,
commitments and understandings between the parties relating to the subject
matter of this Agreement and cannot be changed or terminated orally, and shall
be deemed effective as of the date noted above.

     12.25      ACKNOWLEDGMENT OF BORROWERS. THIS AGREEMENT HAS BEEN FREELY AND
VOLUNTARILY ENTERED INTO WITH THE LENDER BY THE BORROWERS, WITHOUT ANY DURESS OR
COERCION, AND AFTER THE BORROWERS HAVE EITHER CONSULTED WITH COUNSEL OR HAVE
BEEN GIVEN AN OPPORTUNITY TO DO SO, AND THE BORROWERS ACKNOWLEDGE THAT THEY
CAREFULLY AND COMPLETELY READ AND UNDERSTANDS ALL OF THE TERMS AND PROVISIONS OF
THIS AGREEMENT.

     12.26     SUBMISSION TO JURISDICTION AND VENUE. ANY JUDICIAL PROCEEDING
AGAINST THE BORROWERS BROUGHT BY LENDER WITH RESPECT TO ANY TERM OR CONDITION OF
THIS AGREEMENT, OR ANY OTHER PRESENT OR FUTURE AGREEMENT BETWEEN BORROWERS AND
LENDER MAY BE BROUGHT BY LENDER IN A COURT OF COMPETENT JURISDICTION IN THE
STATE OF MICHIGAN, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWERS
AND LENDER ACCEPT FOR THEMSELVES AND IN CONNECTION WITH THEIR RESPECTIVE
PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS, AND IRREVOCABLY AGREE TO BE BOUND BY ANY FINAL JUDGMENT
RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT, OR ANY OTHER PRESENT AND
FUTURE AGREEMENT BETWEEN BORROWERS AND LENDER. BORROWERS WAIVE ANY BOND OR
SURETY OR SECURITY UPON SUCH BOND OR SURETY WHICH MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF LENDER. NOTHING CONTAINED IN THIS SECTION AFFECTS THE RIGHT OF
LENDER TO BRING ANY ACTION OR PROCEEDING AGAINST EITHER BORROWER OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY BORROWERS
AGAINST LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY
ARISING OUT OF, RELATED TO OR CONNECTED WITH THIS AGREEMENT OR ANY PRESENT OR
FUTURE AGREEMENT BETWEEN BORROWERS AND LENDER, MAY BE BROUGHT ONLY IN A FEDERAL
COURT LOCATED IN THE STATE OF MICHIGAN OR IN STATE COURTS IN OAKLAND COUNTY,
MICHIGAN. BORROWERS WAIVE ANY OBJECTION TO JURISDICTION AND VENUE OF ANY ACTION
INSTITUTED HEREUNDER OR IN CONNECTION HEREWITH AND MAY NOT ASSERT ANY DEFENSE
BASED ON LACK OF JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.
BORROWERS OR LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT
WITH ANY COURT AS WRITTEN EVIDENCE OF THE WAIVERS AND CONSENTS CONTAINED HEREIN.

53



--------------------------------------------------------------------------------



 



     12.27     WAIVER OF JURY TRIAL. THE BORROWERS AND LENDER ACKNOWLEDGE THAT
THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.
LENDER AND THE BORROWERS, AFTER CONSULTING COUNSEL OF THEIR CHOICE, EACH HEREBY
KNOWINGLY AND VOLUNTARILY, WITHOUT COERCION, WAIVE ALL RIGHTS TO A TRIAL BY JURY
OF ALL DISPUTES BETWEEN THEM. NEITHER THE BORROWERS NOR LENDER SHALL BE DEEMED
TO HAVE GIVEN UP THIS WAIVER OF JURY TRIAL UNLESS SUCH RELINQUISHMENT IS IN A
WRITTEN INSTRUMENT SIGNED BY THE PARTY TO BE CHARGED.

                      TRANSCAT, INC., an Ohio Corporation
 
               

  By:   /s/ Carl E. Sassano 

   

--------------------------------------------------------------------------------


      Name:   Carl E. Sassano 

       

--------------------------------------------------------------------------------


          Title:   President

           

--------------------------------------------------------------------------------

 
                    TRANSMATION (CANADA) INC., a Canadian Corporation
 
               

  By:   /s/ Carl E. Sassano 

   

--------------------------------------------------------------------------------


      Name:   Carl E. Sassano

       

--------------------------------------------------------------------------------


          Title:   President

           

--------------------------------------------------------------------------------

      GMAC COMMERCIAL FINANCE LLC, successor by merger to GMAC Business Credit,
LLC
 
               

  By:   /s/ Daniel J. Manella

   

--------------------------------------------------------------------------------


      Name:   Daniel J. Manella 

       

--------------------------------------------------------------------------------


          Title:   Senior Vice President

           

--------------------------------------------------------------------------------

     The Exhibits and Schedules to this Amended and Restated Loan and Security
Agreement are listed below. Upon request, Transcat, Inc. will furnish
supplementally a copy of an Exhibit or Schedule to the Securities and Exchange
Commission.

      Exhibits:

--------------------------------------------------------------------------------

   
3.2A:
  Term Note A
3.2B:
  Term Note B
3.3:
  Cap-X Note

      Schedules:

--------------------------------------------------------------------------------

   
3.8:
  LIBOR Notice
6.6:
  Litigation
6.18:
  Labor Matters
6.19:
  Subsidiaries
6.20:
  Deposit Accounts
7.9:
  Stock
7.11:
  Insider Transactions

54